 



EXHIBIT 10.1
CONTRACT FOR
CONVERSION TO A MIXED COMPANY
BETWEEN
CORPORACIÓN VENEZOLANA DEL PETRÓLEO, S.A.,
HARVEST-VINCCLER, S.C.A.
AND
HNR FINANCE B.V.
September 11, 2007

 



--------------------------------------------------------------------------------



 



INDEX

         
Article 1. INCORPORATION OF THE MIXED COMPANY
    3  
 
       
1.1 Incorporation
    3  
1.2 Purpose
    6  
1.3 Initial Capital and Ownership Interests
    4  
1.4 Transactions on the Closing Date
    4  
1.5 Other Contributions or Loans
    4  
1.6 Failure to Make Contributions or Loans
    6  
1.7 Business Plan
    7  
1.8 Sole Risk Projects
    7  
1.9 Policies and Procedures of the Mixed Company
    8  
1.10 Compliance with Applicable Law
    9  
 
       
Article 2. CANCELLATION OF THE OPERATING AGREEMENT
    9  
 
       
2.1 Liabilities
    9  
2.2 Environmental Claims
    10  
 
       
Article 3. SALE OF HYDROCARBONS
    10  
 
       
Article 4. OPERATION, PERSONNEL AND TECHNOLOGY
    10  
 
       
4.1 Operating Company
    10  
4.2 Personnel
    11  
4.3 Technology
    11  
 
       
Article 5. TERM
    12  
 
       
Article 6. ASSIGNMENT AND TRANSFERS OF SHARES
    12  
 
       
6.1 Assignment
    12  
6.2 Transfer of Shares
    12  
6.3 Change of Control of HNR Finance
    13  
 
       
Article 7. APPLICABLE LAW AND JURISDICTION
    14  
 
       
Article 8. AMENDMENTS AND WAIVERS
    14  
 
       
Article 9. CAPACITY AND REPRESENTATIONS OF THE PARTIES
    14  
 
       
9.1 Basic Representations of the Parties
    14  
9.2 Certain Practices
    15  
 
       
Article 10. NOTICES
    15  
 
       
Article 11. ENTIRE AGREEMENT
    16  
 
       
Article 12. HEADINGS AND REFERENCES
    16  

 



--------------------------------------------------------------------------------



 



         
Article 13. LANGUAGE
    17  
 
       
Article 14. COUNTERPARTS
    17  

 



--------------------------------------------------------------------------------



 



CONTRACT FOR
CONVERSION TO A MIXED COMPANY
     This contract (hereinafter the “Contract”) is entered into on the ___ day
of September, 2007, among CORPORACIÓN VENEZOLANA DEL PETRÓLEO, S.A. (hereinafter
“CVP”), a corporation duly incorporated in accordance with the laws of the
Bolivarian Republic of Venezuela (hereinafter the “Republic”), registered in the
Second Commercial Registry of the Judicial Area of the Distrito Federal
(currently Distrito Capital) y Estado Miranda on December 23, 1975, under N° 24,
Volume 58-A Segundo, which Charter and By-laws were reinstated as evidenced from
registration N° 141, Volume 86-A Pro., of November 12, 1981, made in the First
Commercial Registry of the Judicial Area of the Distrito Federal (currently
Distrito Capital) y Estado Miranda, amended thereafter as evidenced by the
Minutes of the Special Shareholders’ Meeting dated September 30, 2004, filed in
the Second Commercial Registry of the Judicial Area of the Distrito Federal
(currently Distrito Capital) y Estado Miranda, on October 27, 2004 under N° 75,
Volume 179-A-Sgdo., represented herein by Eulogio Del Pino, Venezuelan, of legal
age, domiciled herein, and bearer of Identity Card N° [     ], acting in his
capacity as President of the company; HARVEST-VINCCLER, S.C.A. (hereinafter
“Harvest Vinccler”) (formerly Benton Vinccler, C.A.), a corporation domiciled in
the city of Caracas and registered in the Second Commercial Registry of the
Judicial Area of the Distrito Federal y Estado Miranda, on June 29, 1993, under
No. 13, Volume 146-A Sgdo., which last amendment to its Charter and By-laws in
which it acquired its current corporate name was made as evidenced by the
Minutes of the Special Shareholders’ Meeting dated September 5, 2006, registered
in the Second Commercial Registry of the Judicial Area of the Distrito Capital y
Estado Miranda under N° 40, Volume 186-A-Sgdo.; represented herein by its
General Manager Karl Nesselrode, American, of legal age, domiciled in the City
of Houston, Texas and bearer of Passport No. [     ] issued by the United States
of America, which appointment is evidenced in the same Minutes of the Special
Shareholders’ Meeting, duly authorized hereof; and HNR FINANCE B.V. (hereinafter
“HNR Finance”), a corporation incorporated in accordance with the laws of the
Netherlands, which deed of incorporation was executed on May 19, 2003, with a
civil-law Notary in Amsterdam, The Netherlands, represented herein by its
Managing Director, Kurt A. Nelson, American, of legal age, domiciled in the City
of Houston, Texas and bearer of Passport No. [     ] issued by the United States
of America, appointed on May 19, 2003 (CVP, Harvest Vinccler and HNR Finance
shall hereinafter be referred to collectively as the “Parties” and individually
as a “Party”).
     WHEREAS, (i) Lagoven, S.A., as one party, and Benton Oil and Gas Co. and
Venezolana de Inversiones y Construcciones Clerico, C.A. (Vinccler, C.A.), as
the other party, both as members of the Benton-Vinccler Consortium; signed the
document named Convenio de Servicios de Operación Unidad Monagas Sur dated
July 31, 1992

 



--------------------------------------------------------------------------------



 



(hereinafter, and including all of its addenda and modifications, the “Operating
Agreement”), and (ii) subsequently, PDVSA Petróleo, S.A. (hereinafter “PPSA”)
and Harvest Vinccler became Parties to the Operating Agreement;
     WHEREAS, on April 12, 2005, the Ministry for Energy and Petroleum of the
Republic (hereinafter the “Ministry”) issued Instructions to the respective
Boards of Directors of Petróleos de Venezuela, S.A. (hereinafter “PDVSA”) and of
CVP, based on the reasons set forth in such text, for the conversion of the
Operating Agreement to the form of a mixed company in which the State or an
entity owned by the State will have control by virtue of a majority
participation in the capital stock, in accordance with the Ley Orgánica de
Hidrocarburos published in the Official Gazette of the Republic No. 38,493 on
August 4, 2006 (hereinafter, and including all its amendments and modifications,
the “Organic Hydrocarbons Law”);
     WHEREAS, on August 4, 2005, Harvest Vinccler and PPSA signed a Convenio
Transitorio with the purpose of agreeing on the conversion to a mixed company
that has as its purpose to carry out the activities of exploration in search of
hydrocarbons reservoirs, their extraction in their natural state, initial
gathering, transportation and storage referred to in Article 9 of the Organic
Hydrocarbons Law (hereinafter the “Primary Activities”);
     WHEREAS, on October 18, 2005, an Executive Transitory Committee was
established for the purpose of planning for the year 2006 the operations carried
out by Harvest Vinccler in the Monagas Sur area and to coordinate the conversion
to a mixed company;
     WHEREAS, on November 4, 2005, the Ministry issued complementary
Instructions to the Boards of Directors of PDVSA and CVP, in relation to the
process of conversion to a mixed company;
     WHEREAS, in accordance with Article 33 of the Organic Hydrocarbons Law, the
National Assembly has approved the formation of a mixed company , which shall be
incorporated in accordance with this Contract and the conditions that will
govern the conduct of Primary Activities by such mixed company by virtue of the
Acuerdo published in the Official Gazette of the Republic No. 38.430 on May 5th,
2006, reprinted in the Official Gazette of the Republic N° 38.474 dated July 7,
2006, as a result of a clerical error, and subsequently partially amended by the
Acuerdo published in the Official Gazette of the Republic N° 38,706 of June 15,
2007 (hereinafter the “Acuerdo of the National Assembly”), which is attached to
this Contract as Annex A; and
     WHEREAS, in compliance with the provisions of the last paragraph of
Article 37 of the Ley Orgánica de Hidrocarburos, the Council of Ministers has
approved the direct selection of the Mixed Company that will be incorporated in
accordance with this Contract, and the Ministry has resolved thereupon, by means
of Resolution N° 141 published in the Official Gazette of the Republic No.
38.462 on June 20, 2006, partially amended by Resolution N° 217 published in the
Official Gazette of the Republic N° 38.484 of July 21, 2006, which is attached
to this Contract as Annex B;

 



--------------------------------------------------------------------------------



 



     WHEREAS, the National Executive, duly authorized by the National Assembly
and in accordance with Article 101 of the Ley Orgánica de la Administración
Pública, has authorized the formation of the mixed company that will be
incorporated in accordance with this Contract, by means of the Decree N° 4.580,
originally published in the Official Gazette of the Republic No. 38.464 on June
22, 2006, reprinted for clerical errors in the Official Gazette of the Republic
N° 38.484 on July 21, 2006 (hereinafter the “Decree of Formation”), which is
attached to this Contract as Annex C; and
     WHEREAS, in compliance with the provisions of Article 23 of the Ley
Orgánica de Hidrocarburos, the Ministry has delimited the geographical areas in
which the Mixed Company incorporated in accordance with this Contract may
operate (hereinafter the “Designated Areas”) by means of Resolution N° 174,
published in the Official Gazette of the Republic N° 38.467 on June 27, 2006,
and its partial amendments published in the Official Gazette of the Republic
No. 38.497 on August 10, 2006 and on No. 38.757, on August 29, 2007, which is
attached to this Contract as Annex D.
     NOW, THEREFORE, the Parties agree as follows:
ARTICLE 1.
INCORPORATION OF THE MIXED COMPANY
          1.1 Incorporation. Promptly after the date hereof, CVP and HNR Finance
shall incorporate Petrodelta, S. A. (hereinafter the “Mixed Company”), in
accordance with the form of Charter and By-laws attached hereto as Annex E, the
terms and conditions of the Acuerdo of the National Assembly and the provisions
of the Commercial Code.
          1.2 Purpose. The purpose of the Mixed Company shall be to carry out
Primary Activities in the Designated Areas in accordance with the terms and
conditions set forth in the Acuerdo of the National Assembly, in the Decree of
Formation and in the Decree that transfers to the Mixed Company the right to
carry out the Primary Activities in the Designated Areas (hereinafter the
“Transfer Decree”, the proposed terms of which are included in Annex F). In
addition, the Mixed Company is authorized to render services in exchange for
arm’s length prices to other mixed companies, to companies owned exclusively by
the State or to other entities, provided that the rendering of such services is
in the interests of the Mixed Company, it being understood that (i) the
principal purpose of the Mixed Company is the carrying out of the Primary
Activities and the rendering of such services may not prejudice the carrying our
of such principal object, and (ii) the foregoing does not contemplate either the
provision of petroleum services to third parties outside of the Designated Areas
or the transfer of technology to third parties.
          1.3 Initial Capital and Ownership Interests. The initial capital stock
of the Mixed Company shall be one billion Bolívares (Bs.1,000,000,000) and shall
consist of one hundred thousand (100,000) shares of common stock with a par
value of ten thousand Bolívares (Bs. 10,000) each, which shall be classified as
Class A and

 



--------------------------------------------------------------------------------



 



Class B. CVP and HNR Finance shall make the capital contributions necessary to
incorporate the Mixed Company in cash and in proportion to their stock ownership
in the Mixed Company by means of wire transfer to the account that it may
designate. The initial stock ownership of CVP and HNR Finance in the Mixed
Company shall be as follows:

         
 
  CVP:   60,000 Class A shares, representing a 60% interest in the capital stock
of the Mixed Company.
 
       
 
  HNR Finance:   40,000 Class B shares, representing a 40% interest in the
capital stock of the Mixed Company.

In accordance with the Organic Hydrocarbons Law, the State, directly or through
companies or entities that it owns exclusively, must at all times own more than
a fifty percent (50%) interest of the capital stock of the Mixed Company.
          1.4 Transactions on the Closing Date. On the date that CVP fixes
(hereinafter the “Closing Date”), which shall be (i) within the course of ten
(10) calendar days (hereinafter “Days”) following the date on which the Transfer
Decree is published in the Official Gazette of the Republic, and (ii) notified
to HNR Finance at least five (5) Days in advance, CVP and HNR Finance shall
effect the following transactions with the Mixed Company:
          (A) Fourteen Billion Bolívares (Bs. 14,000,000,000) must be
contributed in cash by CVP and HNR Finance in proportion to their stock
ownership in the Mixed Company, by means of wire transfers of funds to the bank
account of the Mixed Company that it designates;
          (B) Harvest Vinccler and HNR Finance shall (i) transfer to the Mixed
Company ownership of all of the tangible assets located in the Republic that are
owned by Harvest Vinccler or by HNR Finance and utilized in connection with the
operations derived from the Operating Agreement prior to the Closing Date, which
are listed in Annex G, and (ii) exercise its best efforts to assign to the Mixed
Company the contracts, permits and rights (including, among others, easements,
water rights, rights-of-way and surface rights) which pertain to the petroleum
operations carried out pursuant to the Operating Agreement prior to the Closing
Date, and are listed in Annex G, it being understood that all contracts that are
not listed in such Annex shall be maintained under the exclusive responsibility
of Harvest Vinccler and HNR Finance; and
          (C) CVP shall (i) ensure that the tangible assets of PPSA that are
used in the activities carried out under the Operating Agreement and those used
in the fields Temblador, Isleño and El Salto and required for the operations of
the Mixed Company which are listed in Annex H, are immediately made available to
the Mixed Company for the carrying out of its activities, and that thereafter
ownership thereof is transferred as

 



--------------------------------------------------------------------------------



 



soon as possible to the Mixed Company, complying with applicable legal
formalities, (ii) exercise best efforts to ensure that PPSA assigns to the Mixed
Company the contracts, permits and rights (including, among others, easements,
water rights, rights-of-way and surface rights) which pertain to petroleum
operations carried out pursuant to the Operating Agreement prior to the Closing
Date and those contracts, permits and rights (including, among others,
easements, water rights, rights-of-way and surface rights) used in the fields
Temblador, Isleño and El Salto prior to the Closing Date and listed in Annex H,
and (iii) ensure that PPSA enters into the Contract for Sale and Purchase of
Hydrocarbons with the Mixed Company in accordance with the form attached hereto
as Annex K.
It is understood and agreed that the assets and rights referred to in clauses
(B) and (C) of this Article 1.4 shall be transferred to the Mixed Company in the
condition in which they exist (“as is”), without any cost or charge and without
the Parties agreeing to any express or implied guarantee with respect to the
condition of such assets and rights at the time of transfer, but with guaranty
of title and of non-existence of liens over them. CVP and HNR Finance will agree
in good faith on the value of the non-monetary assets contributed. Except for
the part of the contribution in cash set forth in clause (A) of this Article 1.4
that corresponds to the par value of the shares to be issued to the shareholders
in proportion to their participation in the capital of the Mixed Company, the
value of all other contributions made to the Mixed Company pursuant to this
Article 1.4 shall be reflected in the financial statements of the Mixed Company
as paid-in surplus. The Parties understand that the transactions contemplated in
this Article 1.4 and in Article 2.1 will not generate any tax liabilities in the
Republic.
          1.5 Other Contributions or Loans. The Shareholders’ Meeting of the
Mixed Company may from time to time request from CVP and HNR Finance, in
accordance with the Business Plan referred to in Article 1.7, additional
contributions or loans (at arm’s length conditions) that it deems necessary for
the performance of its corporate purpose. All additional contributions or loans
made by CVP and HNR Finance to the Mixed Company shall be made in proportion to
their respective ownership interests in the Mixed Company, in United States of
America dollars by wire transfer of funds to the bank account of the Mixed
Company that it designates within a period of thirty (30) Days after the date on
which such contributions or loans are requested by the Shareholders’ Meeting of
the Mixed Company. No later than five (5) Days prior to expiration of the agreed
term to make an additional contribution or loan, each shareholder of the Mixed
Company shall have the right to require written confirmation from the other
shareholder that it is willing to make its share of the contribution or loan in
question, and to suspend its payment of the contribution or loan until it has
received such confirmation. In the event it is authorized by the Shareholders’
Meeting, the Mixed Company will seek to obtain financing for its working capital
and for investment projects on terms and conditions deemed appropriate by the
Shareholders’ Meeting, which terms and conditions should be in accordance with
standards in the financial market and consistent with this Contract, the
Business Plan mentioned in Article 1.7, the policies and procedures of the Mixed
Company referred to in Article 1.9 and the Charter and By-laws of the Mixed
Company.

 



--------------------------------------------------------------------------------



 



          1.6 Failure to Make Contributions or Loans. In the event that either
shareholder of the Mixed Company (hereinafter the “Debtor Party”) does not
comply with its obligation to make any contribution or loan on the date such
contribution or loan was due (hereinafter the “Contribution Date”):
          (A) The other shareholder of the Mixed Company shall have the right,
but not the obligation, to make such contribution or loan on behalf of the
Debtor Party within the period of thirty (30) Days following the Contribution
Date, in which case the Debtor Party shall be obligated to reimburse the other
shareholder (hereinafter “the Creditor Party”) for all funds contributed or
granted as loans on behalf of the Debtor Party within one hundred and twenty
(120) Days following the date that such funds are paid in the name of the Debtor
Party, together with all interest accrued from the date such funds are paid on
behalf of the Debtor Party to the date on which the amounts owed are totally
reimbursed by the Debtor Party at an annual rate equal to LIBOR plus ten
(10) percentage points. For purposes of this Article 1.6(A), LIBOR means, for
each consecutive period of thirty (30) Days, the London Inter-Bank Offering Rate
for a month as indicated in the Telerate page 3750 at 11:00 a.m. (London time)
on the first Day of the applicable period or, if commercial banks are not open
for international operations in London on such Day, the rate on the next Day on
which banks in London are open for international operations. The Debtor Party
shall have no right to receive dividends from the Mixed Company until the date
on which it fully pays all amounts owed to the Creditor Party. Any annual
dividend payment, advanced dividend (loan to shareholders), reduction of capital
or distribution of paid-in surplus that corresponds to the shares of the Debtor
Party and which is effected before payment in full of all amounts owed by the
Debtor Party, will be paid to the Creditor Party and will be credited against
the amounts owed by the Debtor Party until, after deducting any tax that may be
applicable, all amounts owed, including interest, have been paid. Until the date
on which the Debtor Party fully pays all amounts owed to the Creditor Party, the
latter shall not be obligated to make contributions or grant loans to the Mixed
Company.
          (B) If the Debtor Party is HNR Finance and the amounts owed are not
paid in their entirety within one hundred and twenty (120) Days from the
Contribution Date, CVP shall have the right (assuming that CVP has made its
contribution or loan), at its election, to (i) apply the provisions of
Article 1.6(A) or (ii) demand the transfer in its favor, at the price
established in the next sentence, of the number of Class B shares of the Mixed
Company owned by HNR Finance that is necessary to repay the total amount of the
unpaid indebtedness calculated in accordance with Article 1.6(A). (unless the
amounts owed have been fully paid before the exercise of the option set forth in
this clause (ii)). For the purposes of this Article 1.6(B), the price of the
Class B shares of the Mixed Company owned by HNR Finance shall be equal to the
average of the valuations of such shares made by two (2) internationally
recognized independent experts, one to be designated by CVP and the other by HNR
Finance, provided that: (a) if CVP or HNR Finance does not designate an
independent expert during a period of thirty (30) Days following the date on
which CVP shall have notified its decision to demand the transfer of the shares,
the Minister of Energy and Petroleum (hereinafter the “Minister”) may designate
such expert on behalf of such Party; (b) the independent experts so designated
shall present their valuations within ninety (90) Days after their appointment;

 



--------------------------------------------------------------------------------



 



(c) if one of such valuations exceeds the other by more than fifteen percent
(15%), both CVP and HNR Finance shall have the right to request new valuations
by two (2) new internationally recognized independent experts, which shall be
designated in the same manner as the ones previously designated (the same
procedure will be repeated until CVP and HNR Finance either agree on the price
of the Class B shares or the new valuations of the independent experts do not
differ by more than fifteen percent); (d) the fees of such independent experts
shall be paid in equal parts by CVP and HNR Finance; and (e) CVP shall not have
the obligation to accept the results of such valuations and the transfer of the
shares, maintaining the application of Article 1.6(A) with respect to the
amounts owed in case that CVP elects not to receive the transfer of such shares.
The shares which HNR Finance transfers to CVP by application of this
Article 1.6(B) shall automatically be converted into Class A shares of the Mixed
Company.
          1.7 Business Plan. The Mixed Company shall undertake its operations in
accordance with the business plan that is attached hereto as Annex I
(“hereinafter the “Business Plan”). The work programs and budgets that are
adopted annually pursuant to the Charter and By-laws of the Mixed Company shall
be consistent with the Business Plan, it being understood that the Business Plan
may be modified by decision of the Shareholders’ Meeting of the Mixed Company in
accordance with its Charter and By-laws.
          1.8 Sole Risk Projects. In the event that CVP notifies HNR Finance by
means of a detailed proposal to that effect presented for the consideration of
the Shareholders’ Meeting of the Mixed Company, of CVP’s intention that the
Mixed Company carry out a new investment project that can be technically and
economically segregated from the ongoing petroleum operations of the Mixed
Company, then HNR Finance shall, within thirty (30) Days following the date of
receipt of the notification from CVP, notify CVP of its agreement or
disagreement with the new project. In the case that HNR Finance does not notify
its disagreement within such period, it shall be deemed to have agreed and the
new project shall be carried out by the Mixed Company. In the case that HNR
Finance notifies its disagreement within such period, CVP shall have sixty
(60) Days from the date of receipt of such notice from HNR Finance to decide
whether it wishes to proceed with the new project at its sole risk (hereinafter
the “Sole Risk Project”). If CVP decides to proceed in that manner, it shall so
notify HNR Finance within such period of sixty (60) Days. CVP and HNR Finance
shall negotiate in good faith and agree, within a period of sixty (60) Days
commencing with the date of receipt by HNR Finance of such notice, on the means
of separating the Sole Risk Project from the ongoing operations of the Mixed
Company, including the waiver by the Mixed Company of any rights relating to the
Sole Risk Project, such that CVP or an affiliate thereof can proceed with the
Sole Risk Project exclusively assuming the risks and costs derived therefrom.
The Mixed Company will act as operator for the Sole Risk Project, provided that:
(a) all investment, costs, expenses and liabilities related to the Sole Risk
Project shall be borne by CVP or its affiliate in a direct manner through the
appropriate advances of funds to the Mixed Company, which must maintain such
funds separately from its own funds and keep separate accounting records of the
same and of the associated investments, expenses, and liabilities, and (b) the
Mixed

 



--------------------------------------------------------------------------------



 



Company shall not have any participation in production or revenues generated by
the Sole Risk Project, but shall have the right to receive remuneration for the
services rendered based on the cost of such services and taking into
consideration the market prices of similar services. Sole Risk Projects shall
not interfere or affect in a negative and substantial manner the existing or
planned petroleum operations of the Mixed Company. CVP or its affiliate shall
indemnify the Mixed Company for any loss, cost, expense, damage or other
responsibility suffered or incurred by the Mixed Company resulting from Sole
Risk Projects, and shall maintain the Designated Areas free and clear of any
liens that may be created in relation to or resulting from Sole Risk Projects.
          1.9 Policies and Procedures of the Mixed Company. The Mixed Company
shall adopt policies and procedures governing its operations, including, among
others, policies and procedures for safety, health and environment, contracting,
maintenance of insurance, accounting, banking and treasury, and human resources,
following the guidelines established by CVP. To the extent possible, such
policies and procedures shall be consistent with the policies and procedures of
PDVSA and the ultimate parent company of HNR Finance, it being understood that
nothing in such policies and procedures may alter the respective rights and
obligations of CVP and HNR Finance under this Contract or the Charter and
By-laws of the Mixed Company. Attached as Annex J to this Contract are certain
of the initial policies and procedures of the Mixed Company, it being understood
that such policies and procedures will be modified by CVP and HNR Finance in
accordance with the principles established in this Article 1.9. In all cases,
the policies and procedures of the Mixed Company shall have as their objective
that the Mixed Company carries out its operations in an efficient and
transparent manner, in accordance with prudent petroleum industry practices and
applicable laws, it being understood that, in the event of conflict, the
applicable laws shall prevail over petroleum industry practices. The Mixed
Company shall maintain bank accounts outside of the Republic, in which it may
keep sufficient funds to make all payments that must be made abroad, including,
but not limited to, those related to dividend distributions, reductions in
capital, purchases, debt services (including those relating to loans from
shareholders), and contractors’ and suppliers’ fees and expenses. These funds
may come from any source, including sales, shareholders’ contributions or loans
or third party financing.
          1.10 Compliance with Applicable Law. In the conduct of its operations
the Mixed Company will comply with the terms and conditions of the Acuerdo of
the National Assembly, the Decree of Formation, the Transfer Decree and the
Organic Hydrocarbons Law and its Regulations, as well as all other legal
provisions applicable in the Republic. Neither CVP nor HNR Finance shall take
any action or decision which constitutes grounds for revocation of the Transfer
Decree or any other permit, license or authorization of any kind required for
the conduct of the operations of the Mixed Company. The Mixed Company shall be
responsible for the producing and filing of tax returns with the competent tax
authorities of the Republic, as well as, subject to applicable legislation, the
payment of the rates, taxes and contributions, as well as the requesting of
refunds when applicable.

 



--------------------------------------------------------------------------------



 



ARTICLE 2.
CANCELLATION OF THE OPERATING AGREEMENT
          2.1 Liabilities. Harvest Vinccler and HNR Finance acknowledge and
accept the cancellation of the Operating Agreement, effective on the Closing
Date and without the need for any additional act or instrument, without Harvest
Vinccler, HNR Finance or any of their affiliates having a right to receive any
compensation derived from the Operating Agreement (except for the payments
corresponding to the first quarter of 2006 calculated as set forth in the
Transitory Agreement) or without Harvest Vinccler, HNR Finance or any of their
affiliates, being able to assert any claim as a consequence of the cancellation
of the Operating Agreement. Harvest Vinccler and HNR Finance shall defend and
indemnify the Republic, the Mixed Company, PDVSA, PPSA, CVP and their respective
affiliates for any action, claim, judgment, lawsuit, loss, cost, expense, damage
or other liability arising from or related to the Operating Agreement or to any
activities derived therefrom, it being understood that this obligation to
indemnify does not extend to liabilities (i) attributable to acts or omissions
of PPSA or (ii) derived from circumstances or activities of any person prior to
the date of execution of the Operating Agreement. Harvest Vinccler’s and HNR
Finance’s indemnification obligation shall include any third-party claim of any
nature arising from acts or omissions of Harvest Vinccler or of HNR Finance in
connection with the Operating Agreement on or prior to the Closing Date, it
being understood that for these purposes the Republic, PDVSA, PPSA, CVP and
their respective affiliates shall not be considered as third parties. The Mixed
Company shall not assume any liabilities derived from the activities and the
acts or omissions of Harvest Vinccler or of HNR Finance relating to the
Operating Agreement (including, without limitation, labor liabilities and those
derived from contributions other than taxes such as those provided for in the
Ley del INCE, the Instituto Venezolano del Seguro Social and the Ley que Regula
el Subsistema de Seguridad Social, de Vivienda y Política Habitacional), from
the cancellation of the Operating Agreement, or from acts or omissions of CVP,
PPSA, PDVSA or their respective affiliates done prior to the commencement of
operations under the Operating Agreement.
          2.2 Environmental Claims. Without limiting the generality of the
foregoing, the Mixed Company shall not assume any responsibility for
environmental claims or liabilities arising from operations or events prior to
the date of the Decreto de Transferencia. The Parties shall prepare or cause to
be prepared by an internationally renowned environmental consulting company an
environmental audit in accordance with applicable regulations and standard
petroleum industry practices for the purpose of determining the environmental
conditions existing in the Designated Areas on the Closing Date. Such
environmental audit shall include a base line natural physical environment
study, which shall constitute full proof of the existing environmental
conditions. The environmental audit done at the beginning of operations under
the Operating Agreement shall constitute full proof of the environmental
conditions existing in the area of the Operating Agreement at such time.

 



--------------------------------------------------------------------------------



 



ARTICLE 3.
SALE OF HYDROCARBONS
     The Mixed Company shall sell to PPSA, or any other of the entities referred
to in article 27 of the Organic Hydrocarbons Law that is designated by PPSA, all
the liquid and gaseous hydrocarbons that it produces in the Designated Areas,
except for the liquid hydrocarbons and associated natural gas that the Mixed
Company utilizes in its operations or for payment of royalties that the National
Executive may have decided to receive in kind. Such sales shall be in accordance
with the form of Contract for Sale and Purchase of Hydrocarbons attached to this
Contract as Annex K.
ARTICLE 4.
OPERATION, PERSONNEL AND TECHNOLOGY
          4.1 Operating Company. The Mixed Company shall be the operating
company of the Designated Areas and, provided that it may not forego its
function as operator, the Mixed Company may enter into such service agreements
as it deems necessary for the implementation of its operations. The Parties
shall cooperate to ensure a successful and safe transfer of the operations in
the Designated Areas to the Mixed Company.
          4.2 Personnel. Harvest Vinccler shall use its best efforts to transfer
or second to the Mixed Company the technicians and other experts that the Board
of Directors of the Mixed Company may reasonably request for the performance of
the Primary Activities in the Designated Areas, whose fees or salaries shall be
borne by the Mixed Company (either directly in case such experts become
employees of the Mixed Company, or through secondment agreements). Harvest
Vinccler and HNR Finance agree to train the personnel designated by the Board of
Directors of the Mixed Company to replace any of the employees transferred or
seconded by Harvest Vinccler or by HNR Finance. During the first two (2) years
of operations of the Mixed Company, the expenses of such training shall be the
sole cost of Harvest Vinccler or HNR Finance up to an amount of Sixty Thousand
United States of America dollars (US$ 60,000), such expenses being the cost of
the Mixed Company after such period has elapsed. In case that it is required by
the Board of Directors of the Mixed Company, Harvest Vinccler or HNR Finance
shall also train other employees of the Mixed Company, in which case the cost of
such training shall be the sole cost of the Mixed Company. The appointment of
all management personnel for the Mixed Company shall be subject to the prior
approval of CVP. A percentage of such management personnel equivalent to the
ownership percentage of HNR Finance in the Mixed Company shall be nominated by
HNR Finance. The management of the Mixed Company shall be composed of first line
executives that shall occupy the offices of General Manager, Technical and
Operations Manager, Manager of Human Resources, Manager of External Affairs,
Purchasing Manager, Systems Manager, Planning Manager, Manager of Administration
and Finances, Legal Manager, and Manager of Safety, Health and Environment. The
General Manager shall be nominated by CVP and the Technical and Operations

 



--------------------------------------------------------------------------------



 



Manager shall be nominated by HNR Finance. The Mixed Company shall also have a
Manager of Prevention and Control of Losses who, due to the nature of his
functions, shall be nominated by CVP. CVP and HNR Finance agree that certain of
these positions may be filled by personnel of CVP or HNR Finance who are
seconded to the Mixed Company on a part-time basis and performs similar
functions in other mixed companies or in companies holding non-associated
natural gas licenses in the Republic. The management structure of the Mixed
Company shall be reviewed periodically by CVP and HNR Finance for the purpose of
assuring that it responds to the objectives and purpose of the Mixed Company.
          4.3 Technology. To the extent it is legally possible, Harvest Vinccler
and HNR Finance shall put at the Mixed Company’s disposal the rights to utilize
the most modern and efficient technologies available to Harvest Vinccler, HNR
Finance and its affiliates at present for the development of the petroleum
operations in the Designated Areas. It is understood that neither Harvest
Vinccler nor HNR Finance, nor any of their affiliates shall charge the Mixed
Company any fees, royalties or charges for licenses or other rights of use for
the technologies owned by Harvest Vinccler, HNR Finance or their affiliates,
except for expenses necessary to put such technologies at the disposition of the
Mixed Company. In every negotiation held with their technology suppliers,
Harvest Vinccler and HNR Finance shall use their best efforts to obtain the
necessary contractual rights to permit the continuous transfer and application
of the technology relevant to the Mixed Company’s business. The Mixed Company
will maintain the confidentiality of such transferred technologies.
ARTICLE 5.
TERM
     This Contract shall be effective commencing on the date indicated at the
beginning hereof and shall continue in effect until the date on which the first
of the following events occurs: (i) CVP or any other entity directly or
indirectly owned by the State acquires all of the issued and outstanding shares
of the Mixed Company, or (ii) the right to carry out Primary Activities granted
pursuant to the Transfer Decree shall terminate, whether such termination occurs
at the expiration of the maximum term set forth in the Acuerdo of the National
Assembly or earlier as a result of the revocation of the Transfer Decree in
accordance with the terms and conditions of the Acuerdo of the National Assembly
and the Ley Orgánica de Hidrocarburos. Notwithstanding the foregoing, in the
event that within ninety (90) Days after the date of this Contract (a) the
Transfer Decree is not published in the Official Gazette of the Republic or
(b) PPSA and the Mixed Company have not executed the Contract for Sale and
Purchase of Hydrocarbons referred to in Article 3, this Contract shall have no
effect, it being understood that each Party shall bear any costs it may have
incurred in the preparation of this Contract and the formation of the Mixed
Company.

 



--------------------------------------------------------------------------------



 



ARTICLE 6.
ASSIGNMENT AND TRANSFERS OF SHARES
          6.1 Assignment. Neither Party may assign or transfer this Contract, in
whole or in part, or any of the rights or obligations hereunder, without the
prior written consent of the other Parties and of the Minister, except for
(i) the authority of CVP to assign or transfer this Contract to any other entity
that is, directly or indirectly, exclusively owned by the Republic, in which
case CVP shall notify HNR Finance, and (ii) the authority of Harvest Vinccler or
HNR Finance to assign or transfer this Contract to any other company that is,
directly or indirectly, exclusively owned by Harvest Vinccler and HNR Finance’s
ultimate parent entity, provided that Harvest Vinccler or HNR Finance, as the
case may be, jointly and severally guarantees the performance of the obligations
assumed by the assignee.
          6.2 Transfer of Shares. Neither CVP nor HNR Finance may, without the
prior written consent of the Minister, transfer, assign or pledge in any way its
shares in the Mixed Company or permit the transfer, assignment or pledge of such
shares or any shareholder rights or interests, except for a transfer of such
shares to an entity that is, directly or indirectly, exclusively owned by the
ultimate parent entity of such Party, in which case, this Contract shall be
assigned to such entity pursuant to Article 6.1.
          6.3 Change of Control of HNR Finance. HNR Finance shall ensure that
there shall be no direct or indirect change of control of HNR Finance
(understanding as “control” of a corporation, the power to appoint a majority of
directors of its board of directors or the ability to direct in any other manner
its management or policies) during the term specified in the Acuerdo of the
National Assembly for the carrying out of Primary Activities by the Mixed
Company without the prior written consent of the Minister, to an entity that is
involved in any judicial, arbitral or administrative proceeding, the latter of a
significant nature, with the Republic, PDVSA, PPSA, CVP or any of its
affiliates, it being understood that in the event of non-compliance with the
foregoing: HNR Finance’s ownership in the Mixed Company shall be deemed
terminated and all of HNR Finance’s shares in the Mixed Company shall be
transferred to CVP, without CVP having to pay any amount for the transferred
shares. In addition to the foregoing, in case that a change of control of HNR
Finance occurs (irrespective of the fact that the acquiring party is involved in
any of the aforementioned proceedings) and such change of control is not
approved by the Minister, CVP shall acquire, within a period of twelve
(12) months from the date of the notice of that change in control, all of the
Class B shares of the Mixed Company owned by HNR Finance at a price equal to the
average valuations of such Class B shares made by two (2) internationally
recognized independent experts, one to be designated by CVP and the other by HNR
Finance, provided that: (a) if neither CVP nor HNR Finance designate an
independent expert during a period of thirty (30) Days following the date on
which CVP shall have notified its decision to demand the transfer of the shares,
the Minister may designate such expert on behalf of such Party; (b) the
independent experts so designated shall present their valuations within a period
of ninety (90) Days after their appointment; (c) if one of such valuations
exceeds the other by more than fifteen

 



--------------------------------------------------------------------------------



 



percent (15%), both CVP and HNR Finance shall have the right to request new
valuations by two (2) new internationally recognized independent experts, which
shall be designated in the same manner as the ones previously designated (the
same procedure will be repeated until CVP or HNR Finance either agree on the
price of the Class B shares or the new valuations of the independent experts do
not differ by more than fifteen percent); (d) the fees of such independent
experts shall be paid in equal parts by CVP and HNR Finance; and (e) the
corresponding price shall be paid in cash in United States Dollars within thirty
(30) days following the determination of such price in accordance with
Article 6.3.
ARTICLE 7.
APPLICABLE LAW AND JURISDICTION
     This Contract shall be governed by and interpreted in accordance with the
laws of the Republic and any dispute or controversy that may arise in connection
with this Contract which cannot be resolved amicably by the Parties shall be
submitted exclusively to the courts of the Republic having jurisdiction. Before
initiating any litigation, the Parties shall in good faith and within the
framework of the Organic Hydrocarbons Law explore the possibility of utilizing
mechanisms to amicably resolve controversies of any nature that may arise,
including for technical matters, the possible request of opinions of independent
experts appointed by mutual agreement. It is understood that any important
dispute, including, for example, disputes relating to the Business Plan, work
programs, development plans and related budgets, shall be referred to the chief
executives of the parties involved in the dispute, who shall meet to endeavor to
resolve the differences. In case such dispute is not resolved within sixty
(60) Days following the meeting held for such purpose by CVP, Harvest Vinccler
and HNR Finance, they shall inform the Minister of the relevant details of the
dispute.
ARTICLE 8.
AMENDMENTS AND WAIVERS
     This Contract may not be amended without the prior written consent of the
Parties. Any waiver of rights conferred by this Contract must be in writing and
signed by the authorized representatives of the Party that is waiving such
rights.
ARTICLE 9.
CAPACITY AND REPRESENTATIONS OF THE PARTIES
          9.1 Representations of the Parties. Each Party acknowledges that the
other Parties are entering into this Contract in their own name and in their
capacity as legal entities empowered to contract on their own behalf. In
addition, each Party represents and warrants to the other Parties that: (i) it
has full legal authority for the execution and performance of this Contract;
(ii) it has complied with all corporate and

 



--------------------------------------------------------------------------------



 



other action required for the execution and performance of this Contract;
(iii) it has obtained all governmental and other authorizations required for the
execution and performance of this Contract; and (iv) this Contract constitutes a
legal, valid and binding obligation of such Party, enforceable against such
Party in accordance with its terms.
          9.2 Certain Practices. Each Party represents and warrants to the other
Parties that neither it nor any of its affiliates, contractors or subcontractors
or their affiliates, and no employee, agent or representative of any of the
foregoing, directly or indirectly, has offered, promised, authorized, paid or
given money or anything of value to any official or employee of any government
or international or national public organization, or to any political party, any
official or employee thereof or any candidate for public office to influence his
or her actions or decisions, or to gain any undue advantages, in connection with
this Contract or any of the activities that shall be carried out in accordance
with this Contract. CVP and HNR Finance agree, in relation to any business
activity to be conducted pursuant to this Contract, to require their contractors
and subcontractors to agree and comply with contractual clauses substantially
equivalent to those contained in this Article 9.2. CVP and HNR Finance also
agree to: (i) maintain adequate internal controls; (ii) duly record all
transactions; and (iii) comply with the laws applicable to them as well as with
the provisions of this Article 9.2. CVP and HNR Finance shall immediately notify
the Mixed Company of any noncompliance with this Article 9.2 and shall
investigate and promptly remedy such noncompliance. Except in cases in which it
receives such notification, each shareholder of the Mixed Company can assume
that the other shareholder is in compliance with this Article 9.2, that it has
adequate internal control systems, and that the factual, financial and other
information of any nature submitted in relation to the operations conducted by
the Mixed Company is adequate, complete and truthful. No Party is authorized in
any way to take action on behalf of the other Parties that would result in the
inadequate or inaccurate recording or reporting of assets, liabilities or any
transaction that would put the other Parties in a position of violation of
obligations set forth in the laws applicable to the operations to be conducted
under this Contract.
ARTICLE 10.
NOTICES
     All notices and other communications between the Parties must be in writing
and shall be deemed effective upon receipt by the recipient at the following
addresses:

 



--------------------------------------------------------------------------------



 



         
 
  CVP:   Corporación Venezolana del Petróleo, S.A.
 
      Edificio PAWA
 
      Calle Cali
 
      Urb. Las Mercedes
 
      Caracas 1010-A
 
      República Bolivariana de Venezuela
 
       
 
      Attention: Eulogio Del Pino
 
      Fax: 708-4771
 
      E-Mail: delpinoeb@pdvsa.com
 
       
 
  Harvest Vinccler:   Harvest-Vinccler, S.C.A.
 
      Centro Profesional Eurobuilding, Piso 9, Oficina 9-D
 
      Calle La Guairita
 
      Chuao, Caracas
 
      República Bolivariana de Venezuela
 
       
 
      Attention: General Counsel
 
      Fax: (0212) 9933638
 
      E-Mail: jrivas@harvestnr.com
 
       
 
  HNR Finance:   HNR Finance B.V.
 
       
 
      Harvest Natural Resources, Inc.
 
      1177 Enclave Parkway, suite 300
 
      Houston, Texas 77077
 
       
 
      Attention: General Counsel
 
      Fax: (281) 899-5702
 
      E-Mail: kbrittain@harvestnr.com

or at such other address as any Party may indicate to the others in writing,
with at least ten (10) Days’ prior notice, in accordance with the terms of this
Article 10.
ARTICLE 11.
ENTIRE AGREEMENT
     This Contract represents the entire agreement of the Parties with respect
to the subject matter hereof and supersedes any previous agreement or
understanding regarding the same subject matter. All Annexes to the Contract are
an integral part hereof.

 



--------------------------------------------------------------------------------



 



ARTICLE 12.
HEADINGS AND REFERENCES
     The headings of the Articles in this Contract are included solely for
convenience and shall not be considered in the interpretation of this Contract.
All references herein to Articles and Annexes are to the Articles and Annexes of
this Contract, unless otherwise indicated.
ARTICLE 13.
LANGUAGE
     This Contract is entered into in the Spanish language, which is the
language by which it should be interpreted. Any translation of this Contract
shall be solely for convenience and shall not be considered in the
interpretation hereof.
ARTICLE 14.
COUNTERPARTS
     This Contract is executed in four counterparts, with one meaning and
effect, each of which shall be considered an original.
     This Contract has been executed in the city of Caracas, on the 11th day of
the month of September, in the year 2007.

            CORPORACIÓN VENEZOLANA DEL PETRÓLEO, S.A.
      By:                           HARVEST-VINCCLER, S.C.A.
      By:                           HNR FINANCE B.V.
      By:                      

 



--------------------------------------------------------------------------------



 



         

CONTRACT FOR
CONVERSION TO A MIXED COMPANY
ANNEXES

     
Annex A:
  Acuerdo of the National Assembly
 
   
Annex B:
  Resolution of the Ministry – Direct Selection
 
   
Annex C:
  Decree of Formation
 
   
Annex D:
  Designated Areas
 
   
Annex E:
  Form of Charter and By-laws of the Mixed Company
 
   
Annex F:
  Form of Transfer Decree
 
   
Annex G:
  Assets and Contracts to be transferred by Harvest-Vinccler and HNR Finance
 
   
Annex H:
  Assets to be transferred by PPSA
 
   
Annex I:
  Business Plan
 
   
Annex J:
  Policies and Procedures of the Mixed Company
 
   
Annex K:
  Form of Contract for Sale and Purchase of Hydrocarbons

 



--------------------------------------------------------------------------------



 



ANNEX A
ACUERDO OF THE NATIONAL ASSEMBLY

 



--------------------------------------------------------------------------------



 



ANNEX B
RESOLUTION OF THE MINISTRY –
DIRECT SELECTION

 



--------------------------------------------------------------------------------



 



ANNEX C
FORMATION DECREE

 



--------------------------------------------------------------------------------



 



ANNEX D
DESIGNATED AREAS

 



--------------------------------------------------------------------------------



 



ANNEX E
FORM OF CHARTER AND BY-LAWS
OF THE MIXED COMPANY

 



--------------------------------------------------------------------------------



 



INDEX

         
CHAPTER I Name, Purpose, Domicile and Duration
    1  
 
       
Article 1. Name
    1  
Article 2. Purpose
    1  
Article 3. Domicile, Branches
    2  
Article 4. Duration
    2  
 
       
CHAPTER II Capital, Shares and Shareholders
    3  
 
       
Article 5. Capital
    3  
Article 6. Subscription of Capital Stock
    3  
Article 7. Shares
    4  
Article 8. Single Ownership
    4  
Article 9. Certificates
    4  
Article 10. Equality of Rights
    5  
Article 11. Right of First Refusal for the Purchase of Class B Shares
    5  
Article 12. Authorization for Transfer of Shares
    6  
 
       
CHAPTER III Shareholders’ Meetings
    7  
 
       
Article 13. General Powers
    7  
Article 14. Ordinary and Extraordinary Meetings
    7  
Article 15. Notice
    7  
Article 16. Quorum and Decisions
    8  
Article 17. Representation in the Shareholders’ Meetings
    13  
Article 18. Minutes of the Meeting
    13  
 
       
CHAPTER IV Administration
    14  
 
       
Article 19. Board of Directors
    14  
Article 20. The President
    15  
Article 21. Directors’ Term of Office
    15  
Article 22. Obligation to Deposit Shares
    16  
Article 23. Meetings of the Board of Directors
    16  
Article 24. Quorum and Decisions of the Board of Directors
    17  
Article 25. Powers of the Board of Directors
    18  
Article 26. The General Manager and Other Management Personnel
    20  
 
       
CHAPTER V Legal Representative
    21  
 
       
Article 27. Legal Representative
    21  
 
       
CHAPTER VI Statutory Auditor
    22  
 
       
Article 28. Statutory Auditor
    22    
CHAPTER VII Balance Sheet, Capital, Reserves, Earnings and Dividend Distribution
    23  
 
       
Article 29. Fiscal Year of the Corporation
    23  

-i -



--------------------------------------------------------------------------------



 



         
Article 30. Corporate Reserves
    23  
Article 31. Additional Reserves
    23  
Article 32. Dividends and Other Distributions
    24  
 
       
CHAPTER VIII Liquidation of the Corporation
    25  
 
       
Article 33. Liquidation
    25  
 
       
CHAPTER IX Audit and Access to Information
    25  
 
       
Article 34. Shareholders’ Audit Right and Access to Information of the
Corporation
    25  
 
       
CHAPTER X Final Provisions
    26  
 
       
Article 35. Approval of Amendments to this Charter and By-laws
    26  
Article 36. Matters not Provided for Herein
    26  
 
       
CHAPTER XI Transitory Provisions
    26  

-ii -



--------------------------------------------------------------------------------



 



CHARTER AND BY-LAWS
OF THE MIXED COMPANY
CHAPTER I
NAME, PURPOSE, DOMICILE AND DURATION
     Article 1. Name. The corporation is named Petrodelta, S.A. (hereinafter the
“Corporation”).
     Article 2. Purpose. The purpose of the Corporation is to carry out the
activities of exploration in search of hydrocarbons reservoirs, extraction of
hydrocarbons in their natural state, gathering, transportation and initial
storage as defined in Article 9 of the Ley Orgánica de Hidrocarburos, published
in the Official Gazette of the Bolivarian Republic of Venezuela No. 37.323 dated
November 13, 2001 and its amendments (hereinafter the “Organic Hydrocarbons Law”
and the “Primary Activities”) in the geographic areas designated by the Ministry
of Energy and Petroleum (hereinafter the “Designated Areas”) by means of
Resolution No. 174, published in the Official Gazette of the Republic
(hereinafter the “Official Gazette”) No. 38.497, dated August 10, 2006 and its
amendment published in the Official Gazette of the Republic No. 38.757 of
August 29 2007. In addition, the Corporation may render services to other mixed
companies, to companies owned exclusively by the State or other entities, in
exchange for fees on an arm’s length basis, provided that the rendering of such
services is in the interests of the Mixed Company, it being understood that the
principal purpose of the Mixed Company is the carrying out of the Primary
Activities, that the rendering of such services may not prejudice the carrying
out of such principal object, and that the foregoing does not contemplate either
the provision of petroleum services to third parties outside of the Designated
Areas or the transfer of technology to third parties.

-1-



--------------------------------------------------------------------------------



 



The Corporation shall be governed by (i) the Organic Hydrocarbons Law, (ii) the
terms and conditions established in the Acuerdo of the National Assembly,
published in the Official Gazette of the Republic No. 38.430, dated May 5, 2006,
reprinted in the Official Gazette of the Republic N° 38.474 dated July 7, 2006,
as a result of a clerical error and subsequently amended by the Acuerdo
published in the Official Gazette of the Republic No. 38.706 dated June 15, 2007
(hereinafter the “Acuerdo of the National Assembly”), (iii) the provisions of
this Charter and By-laws, (iv) in the Decree of authorization issued by the
National Executive for the formation of the Corporation published in the
Official Gazette of the Republic No. 38.464 on June 22, 2006, reprinted in the
Official Gazette of the Republic N° 38.484 dated July 21, 2006, as a result of a
clerical error (hereinafter the “Decree of Formation”), (v) the Decree that
transfers to the Corporation the right to carry out the Primary Activities in
the Designated Areas (hereinafter the “Transfer Decree”), (vi) the Contract for
Conversion to a Mixed Company between Corporación Venezolana del Petróleo, S.A.
(hereinafter “CVP”), Harvest-Vinccler, S.C.A. (hereinafter “Harvest Vinccler”)
and HNR Finance B.V. (hereinafter “HNR Finance”), dated September 11, 2007
(hereinafter the “Conversion Contract”), (vii) the provisions of the Commercial
Code, and (viii) all other laws of the Bolivarian Republic of Venezuela
(hereinafter the “Republic”).
     Article 3. Domicile, Branches. The domicile of the Corporation shall be the
city of Caracas, with the power to establish agencies, branches or offices in
any other location within the Republic or abroad when so decided by the Board of
Directors.
     Article 4. Duration. The term of the Corporation’s existence shall be the

-2-



--------------------------------------------------------------------------------



 



period established in the Acuerdo of the National Assembly and in the Transfer
Decree for the Corporation to carry out the Primary Activities in the Designated
Areas.
CHAPTER II
CAPITAL, SHARES AND SHAREHOLDERS
     Article 5. Capital. The Corporation’s capital shall be one billion
Bolívares (Bs. 1,000,000,000), which shall be divided into one hundred thousand
(100,000) shares of common stock, with a par value of ten thousand Bolívares
(Bs. 10,000) each.
     Article 6. Subscription of Capital Stock. The Corporation’s capital stock
is divided into two classes of shares: Class A and Class B. Only the State or
companies owned exclusively by the State may own Class A shares. The capital
stock has been one hundred percent (100%) subscribed and paid for in the
following manner:
Class A

                                      Number of   Subscribed          
Percentage of Shareholder   Shares   Capital   Paid-in Capital   Total Capital
CVP
    60,000     Bs. 600,000,000   Bs. 600,000,000     60 %

Class B

                                      Number of   Subscribed          
Percentage of Shareholder   Shares   Capital   Paid-in Capital   Total Capital
HNR Finance
    40,000     Bs. 400,000,000   Bs. 400,000,000     40 %

The number of shares of the Corporation owned by the State or companies owned
exclusively by the State must always represent, at a minimum, a percentage
greater than fifty percent (50%) of the capital stock of the Corporation. Such
requirement may

-3-



--------------------------------------------------------------------------------



 



not be altered as a result of the issuance or cancellation of shares by the
Corporation or by any other circumstance.
     Article 7. Shares. The shares of stock of the Corporation shall be
registered in the names of the shareholders and shall not be convertible into
bearer shares. Ownership of shares in the Corporation is established by
inscription in the Book of Shareholders, and transfer of the shares may be
effected by means of a written statement in the Book of Shareholders signed by
the assignor, the assignee and the President of the Board of Directors or the
director to whom such function has been delegated.
     Article 8. Single Ownership. The Corporation will recognize only one owner
for each share. If a share is owned by several persons, the Corporation shall
not be obligated to register or to recognize more than one such person as owner,
who shall be designated by the owners of such share for purposes of exercising
shareholder rights derived from such share before the Corporation.
     Article 9. Certificates. The certificates representing shares shall be
issued subject to the requirements of Article 293 of the Commercial Code and
must be executed by two (2) directors. The Board of Directors, at the request of
the shareholders, shall determine the number of shares represented by each
certificate. Shares may be redistributed in new certificates by exchanging the
prior certificates, if so decided by the Board of Directors at the request of
the owner of the shares. All such exchanges shall be recorded in the Book of
Shareholders. In the event of damage to or loss of one or more certificates, the
affected shareholder shall request the President to

-4-



--------------------------------------------------------------------------------



 



issue new certificates, upon the cancellation of the lost or damaged
certificates, and the shareholder shall pay any related costs.
     Article 10. Equality of Rights. Except as otherwise provided in this
Charter and By-laws, all shares of stock in the Corporation grant their owners
the same rights.
     Article 11. Right of First Refusal for the Purchase of the Class B Shares.
The Class A shareholder shall have a right of first refusal to acquire all (but
not part) of the Class B shares offered for sale by a Class B shareholder in
accordance with this Article (except in the case of a sale or transfer to an
entity owned, directly or indirectly, exclusively by the ultimate parent entity
of the selling shareholder). A Class B shareholder wanting to sell all or part
of its Class B shares must first provide written notice to the remaining
shareholders of both Classes through the President of the Board of Directors,
indicating the number of Class B shares being offered, the price for such shares
and all other conditions of the offer (hereinafter the “Offer Notice”). Sales of
Class B shares shall require all cash consideration. The selling shareholder
shall include in the Offer Notice the name and contact information of the party
ready to purchase the shares offered for sale. Within thirty (30) calendar days
(hereinafter “Days”) after receipt of the Offer Notice by the Class A
shareholder, it must indicate whether or not it desires to acquire the offered
shares upon the terms and conditions contained in the Offer Notice and must
communicate this decision to the selling shareholder through the President of
the Board of Directors. In case that the Class A shareholder has not stated its
intention to acquire all of the offered shares during such period, the Class B
shareholders shall have the right, in proportion to their participation in the
Class B shares, to acquire such shares upon the terms indicated in the Offer

-5-



--------------------------------------------------------------------------------



 



Notice by notifying the selling shareholder through the President of the Board
of Directors of their intention to acquire such Class B shares, such notice to
be delivered within thirty (30) Days after the expiration of the period set
forth above for the exercise by the Class A shareholder of its preferential
right. The failure of any of the Class B shareholders to acquire the percentage
of shares to which it is entitled shall proportionately increase the right of
the other Class B shareholders. In case none of the Class A shareholder or the
Class B shareholders has stated its intention to acquire the Class B shares of
the selling shareholder within the respective periods indicated above, it shall
be understood that such shareholders approve the sale on the same terms and
conditions contained in the Offer Notice. The selling shareholder may, subject
to the condition set forth in Article 12, conclude the approved sale of the
Class B shares in accordance with the terms and conditions described in the
Offer Notice within a period of one hundred eighty (180) Days after the
foregoing period of thirty (30) Days for the Class B shareholders to exercise
their preferential right has lapsed. In case the sale is not concluded within
such one hundred eighty (180) Days period, the approval for such sale shall be
deemed withdrawn and any subsequent sale will be subject to the same
preferential rights and procedures set forth above. Upon the consummation of the
transfer of the offered shares, the selling shareholder shall notify the
President of the Board of Directors thereof and shall certify the price, terms
and conditions upon which such transfer was made.
     Article 12. Authorization for Transfer of Shares. Notwithstanding anything
in this Charter and By-laws to the contrary, no holder of shares of the
Corporation may pledge, grant as guarantee, assign or transfer (except for a
transfer to an entity which

-6-



--------------------------------------------------------------------------------



 



is, directly or indirectly, exclusively owned by the ultimate parent entity of
the transferring shareholder) its shares without the prior written consent of
the Minister of Energy and Petroleum of the Republic. In the event of a change
in control of any Class B shareholder without the prior written consent of the
Minister of Energy and Petroleum of the Republic, the provisions of Article 6.3
of the Conversion Contract shall apply.
CHAPTER III
SHAREHOLDERS’ MEETINGS
     Article 13. General Powers. The ruling and definitive decisions of the
Corporation correspond to the shareholders duly convened in a meeting in which
the respective quorum is present (hereinafter a “Shareholders’ Meeting”), which
shall have the powers granted to it by law and by this Charter and By-laws.
     Article 14. Ordinary and Extraordinary Meetings. Ordinary Shareholders’
Meetings will be held annually within ninety (90) Days after the close of the
Corporation’s fiscal year and the Extraordinary Shareholders’ Meetings shall be
held when called by the Board of Directors or at the request of the majority of
the Class A or Class B shareholders. The Shareholders’ Meeting, duly convened,
represents the entirety of the shareholders. Its decisions adopted within the
limitations of its authority are obligatory for the Corporation, including the
shareholders that did not attend the meeting.
     Article 15. Notice. Ordinary and Extraordinary Shareholders’ Meetings shall
be called with at least fifteen (15) Days’ notice prior to the date fixed for
the meeting by means of an announcement prepared by the President that shall be
published in one of the newspapers with major national circulation. Such
announcement will state the

-7-



--------------------------------------------------------------------------------



 



location, date and time of the meeting as well as the agenda of the matters to
be discussed. The notices shall be confirmed by communication sent to all of the
shareholders by fax, certified mail or electronic mail not less than ten
(10) Days prior to the date fixed for the Meeting, to the last address duly
given by the shareholders to the Corporation. Such communication shall also
indicate the location, date and time of the meeting as well as the agenda of the
matters to be discussed and shall have enclosed copies of any proposals to be
presented, including proposals which any shareholder may have notified to the
President. If within a period of three (3) Days following receipt of the notice
any shareholder notifies the President in writing that it cannot attend such
meeting, the President shall, one time only, set (by means of a communication
sent to all of the shareholders by fax, certified mail or electronic mail at
least seven (7) Days in advance), a new date for holding the Shareholders’
Meeting within twenty one (21), but not earlier than seven (7), Days following
the date originally set, which date will be notified in writing to all the
shareholders. Any decision made without the previous compliance with what is set
forth in this Article 15 shall be null and shall have no legal effect. A
Shareholders’ Meeting at which the entire capital stock, including all of the
Class A and Class B shares, is present or represented shall be valid, provided
that all of the shareholders indicate agreement in writing with the agenda to be
discussed at such meeting, without the required prior notice.
     Article 16. Quorum and Decisions. Ordinary and Extraordinary Shareholders’
Meetings will be validly convened when more than fifty percent (50%) of the
capital stock of the Corporation is present, and for any resolutions adopted by
the Shareholders’ Meeting to be valid, a favorable vote of more than fifty
percent (50%) of

-8-



--------------------------------------------------------------------------------



 



the capital stock of the Corporation shall be required, except in those cases
where decisions require a qualified majority.
     (I) Simple Majority: In order to make the following decisions, among
others, the favorable vote of more than fifty percent (50%) of the shares in the
capital stock of the Corporation shall be required:

(a)   Appoint the principal Statutory Auditor and his alternate and determine
their compensation;   (b)   Approve any proposal to increase or reduce the
capital stock of the Corporation as well as any reclassification of shares, that
does not alter the percentage participation of the existing shareholders in the
capital stock of the Corporation and whose purpose is consistent with the
Business Plan incorporated as Annex I to the Conversion Contract;   (c)  
Approve the annual work programs and budgets of the Corporation in accordance
with the general framework established in the Business Plan incorporated as
Annex I to the Conversion Contract, without prejudice, in accordance with
Article 1.8 of the Conversion Contract, to the right of the Class B shareholders
not to participate in new investment projects that can be technically and
economically segregated from the ongoing operations of the Corporation and the
right of CVP to carry out such projects at its sole risk;   (d)   Appoint and
remove the secretary of the Shareholders’ Meeting; and   (e)   Decide as to any
other matter specifically submitted to it for consideration and which, in
accordance with the following, should not be decided by a qualified majority of
shareholders, it being understood that the simple majority shall not

-9-



--------------------------------------------------------------------------------



 



    take decisions contrary to the interests of the Corporation, including,
among others, any decision which would result in the revocation of the Transfer
Decree or of any permit, license or authorization of any kind required for the
conduct of the Corporation’s business, or in the early termination or breach of
the Contract for the Purchase and Sale of Hydrocarbons signed by the Company in
accordance with Article 3 of the Conversion Contract, or in the omission to act
to preserve the rights of the Corporation under such Contract for the Purchase
and Sale of Hydrocarbons.

     (II) Qualified Majority: In order to make the following decisions,
shareholders owning at least three quarters (3/4) of the capital stock of the
Corporation must be present or represented at the Shareholders’ Meeting and
shareholders owning at least three quarters (3/4) of the shares of the
Corporation must vote in favor:

(a)   Approve any modifications to this Charter and By-laws (except changes to
Articles 5 and 6, in the case of increases or decreases of capital approved in
accordance with Article 16(I)(b)), it being understood that, in accordance with
Article 35, the validity of such modifications shall be subject to the approval
of the Ministry of Energy and Petroleum and, in case of amendments to this
Article 16, of the National Assembly;   (b)   Approve any proposal for the
increase or decrease in the capital stock of the Corporation that alters the
percentage participation of the current shareholders in the capital stock of the
Corporation or whose purpose is inconsistent with the Business Plan incorporated
as Annex I to the Conversion Contract;   (c)   Approve any liquidation or
anticipated dissolution of the Corporation;

-10-



--------------------------------------------------------------------------------



 



(d)   Decide regarding the merger, consolidation, or combination of businesses
with other companies or the breaking up of the Corporation;   (e)   Decide
regarding the disposition of all or a substantial part of the assets of the
Corporation, by sale, grant, lease, exchange, transfer or any other manner,
except for the disposition of assets in the ordinary course of business or
assets that are no longer useful to the Corporation in accordance with the
Business Plan, all in accordance with the legal provisions regarding reversion;
  (f)   Decide the terms and conditions of any financing agreement for an amount
greater than ten million United States of America dollars (US$ 10,000,000) (or
any group of lesser financing agreements which, together, exceed such amount),
or its equivalent in other currency, as well as any modification of such
contract;   (g)   Approve or modify the general balance sheet and profit and
loss statement, duly audited, pursuant to the information provided by the
Statutory Auditor, it being understood that no shareholder shall withhold its
approval unless it demonstrates the existence of errors in such financial
statements;   (h)   Approve the creation and financing of any reserve fund that
is not the legal reserve fund referred to in Article 30 of this Charter and
By-laws or others that may be provided for under the applicable laws;   (i)  
Order the distribution of dividends or distribution of paid-in surplus, it being
understood that no shareholder can withhold its approval of any Board of
Directors proposal for distributions that is consistent with the policy
established in Article 32 of this Charter and By-laws, and that any refund or
distribution of paid-in surplus to the shareholders, as well as its
capitalization if that is the case,

-11-



--------------------------------------------------------------------------------



 



    corresponds to such shareholders according to their participation in the
capital stock registered and paid in pursuant to Article 6 of this Charter and
By-Laws;   (j)   Agree on any proposed changes to the policy regarding dividends
and other distributions established in Article 32 of this Charter and By-laws;  
(k)   Agree on any proposal to change the Business Plan incorporated as Annex I
of the Conversion Contract (as the same may have been modified in accordance
with this provision);   (l)   Agree on any amendment, early termination or
submission to the dispute settlement procedure in relation with the Contract for
Sale and Purchase of Hydrocarbons that shall be entered into by the Corporation,
pursuant to Article 3 of the Conversion Contract;   (m)   Agree on any contract
with shareholders or their affiliated companies that is not at market price, it
being understood that any contract with a shareholder or any of its affiliates
shall be notified to all other shareholders, who shall be given an opportunity
to object in the case that the contract is not at market price;   (n)   Agree on
any social investment in excess of the amount required in the Acuerdo of the
National Assembly;   (o)   Agree on any waiver of material rights, including the
rights to carry out Primary Activities in the Designated Areas pursuant to the
Transfer Decree, or the filing, initiation, termination, settlement or any other
act relating to or derived from any litigation, proceedings, or judicial,
arbitral or administrative action, in which the Corporation is a party and that
involves an amount in excess of one million

-12-



--------------------------------------------------------------------------------



 



    United States of America dollars (US$1,000,000), or its equivalent in other
currencies;

(p)   Select the external auditors and approve their engagement;   (q)   Appoint
the judicial representative or any general agent of the Corporation; and   (r)  
Designate a liquidator in the event of the liquidation of the Corporation.

Every decision adopted without meeting the respective majorities set forth in
this Article shall be considered null and void. In addition, every decision not
in conformity with any of the provisions of the Acuerdo of the National
Assembly, the Decree of Formation, the Transfer Decree, or the Conversion
Contract, shall be considered null and void.
     Article 17. Representation in the Shareholders’ Meetings. Every shareholder
has the right to be represented in the Shareholders’ Meetings by its
attorney-in-fact. The power of attorney, duly authenticated, shall be sent by
fax or certified mail to the Secretary of the Board of Directors.
     Article 18. Minutes of the Meeting. The proceedings of the Shareholders’
Meetings shall be recorded in minutes which shall set forth the names of those
attending, the number and Class of the shares they represent and the decisions
and measures which were adopted. The minutes referred to will be recorded in the
appropriate Book duly approved by the Commercial Registry and signed by all
attendees and certified, as well as any extract therefrom, by the President or
Secretary of the Board of Directors or by any other officer or employee of the
Corporation designated by the Shareholders’ Meeting. The previously mentioned
documents shall accurately reflect the decisions made in the Meetings.

-13-



--------------------------------------------------------------------------------



 



CHAPTER IV
ADMINISTRATION
     Article 19. Board of Directors. The governance and administration of the
Corporation shall be entrusted to a Board of Directors composed of five
(5) members, one of whom shall be its President. The Class A shareholders,
making the decision on behalf of its Class in the corresponding Shareholders’
Meeting, shall have the exclusive right to appoint three (3) principal members
of the Board of Directors, including the President, and their respective
alternates. The Class B shareholders, making the decision on behalf of its Class
in the corresponding Shareholders’ Meeting, shall have the exclusive right to
appoint, by vote of a simple majority of the Class B shares, two (2) principal
members of the Board of Directors and their respective alternates. In case of
the President’s absence, the Class A shareholders shall elect a substitute who
shall assume the same duties and powers attributed to such office by this
document. In case of the absence of any director, such director will be replaced
in the exercise of his duties, by the corresponding alternate, who shall be
summoned by the Board of Directors. If the alternate of any director is unable
to replace such director, the President or whoever acts for him will call as the
replacement any of the alternates of the other directors corresponding to the
same Class of stock with the purpose of filling such alternate position. On the
occurrence of the definitive absence of any director, the President or whoever
acts for him will call a Shareholders’ Meeting to elect a substitute for the
remaining term of office, with the understanding that such substitute will be
elected by shareholders of the Class which corresponds to the appointment of the
absent director. Chapter XI of this Charter and By-laws lists the current
principal

-14-



--------------------------------------------------------------------------------



 



directors, including the President, and their alternates, all of whom shall
serve in such capacity during the first statutory period.
     Article 20. The President. The President of the Board of Directors shall
have the following powers and duties:

(a)   Call Shareholders’ Meetings, in accordance with Article 15 of this Charter
and By-laws;   (b)   Call the meetings of the Board of Directors on his own
initiative or that of two (2) directors, in accordance with Article 23 of this
Charter and By-laws;   (c)   Prepare the agenda and notices of the Shareholders’
Meetings and Board of Directors’ Meetings;   (d)   Preside over the
Shareholders’ Meetings and Board of Directors’ Meetings, it being understood
that his absence shall not affect the validity of the meeting and the decisions
taken;   (e)   Act as the Corporation’s legal representative, except for the
judicial representation of the Corporation, which is governed by Article 27 of
this Charter and By-laws and applicable legal provisions; and   (f)   All other
powers or obligations conferred upon the President by the Shareholders’ Meeting
or by the Board of Directors.

If the President does not call the meetings mentioned in clauses (a) and
(b) above within a period of five (5) Days following the respective requests,
any two (2) of the directors may call such meetings.
     Article 21. Directors’ Term of Office. The members of the Board of
Directors and their respective alternates shall be elected for a term of three
(3) years by the

-15-



--------------------------------------------------------------------------------



 



shareholders of the corresponding Class meeting in a Shareholders’ Meeting. Any
director who is not replaced upon expiration of his term shall continue to
exercise his functions with all powers inherent thereto until his replacement is
made effective. The Shareholders’ Meeting may replace them at any time, by the
vote of the majority of the shares of the Class that designated such directors.
     Article 22. Obligation to Deposit Shares. Each member of the Board of
Directors must deposit with the Corporation one (1) share of the Corporation’s
stock, which shall be stamped with the seal of inalienability as provided by the
Commercial Code. If the members of the Board of Directors are not shareholders
in the Corporation, such shares must be deposited by the shareholder electing
such directors and will remain on deposit as a guarantee of the directors’
performance of their duties for the term set forth in the Commercial Code.
     Article 23. Meetings of the Board of Directors. The Board of Directors
shall meet with the frequency as it may itself determine but normally shall meet
at least once a month. The Board of Directors may also be convened at any time
by the President on his own initiative or at the request of two (2) directors.
Notice of the meeting must be sent by fax, certified mail, electronic mail or
other proper means to all of the directors at the last addresses given by them
to the President with at least seven (7) Days notice prior to the meeting,
except in emergency situations, in which case the notice of the meeting may be
given with fewer days’ notice. The notice shall indicate the place, date and
time of the meeting, as well as the matters to be discussed at the meeting and
should have enclosed copies of all proposals presented, including proposals
which any director may have notified to the President. The Board of Directors
may not adopt valid

-16-



--------------------------------------------------------------------------------



 



resolutions or decisions on matters not included in the agenda except by
unanimous agreement. The notices may be made unnecessary when all of the
principal directors, or their alternates in the absence of the principals, are
present. If within the three (3) Days following receipt of the notice any
Director notifies the President in writing that neither he nor his alternate can
attend the meeting, the President shall, one time only, fix a new date for
holding of the meeting in question within ten (10) Days following the date
originally set, except when there is an emergency situation, in which case the
meeting shall not be postponed. The directors, or their respective alternates,
must attend the meetings of the Board of Directors for their votes to be validly
cast. This requirement may be met by means of teleconference or videoconference.
Meetings of the Board of Directors shall take place in Venezuela and, as an
exception, may take place outside of the country when required by special and
duly justified reasons.
     Article 24. Quorum and Decisions of the Board of Directors. For the
validity of the deliberations and decisions of the Board of Directors the
presence of no less than four (4) members is required, except in the case
expressly provided below in this Article. If in the meeting of the first notice
less than four (4) members of the Board of Directors attend, a second notice for
another meeting shall be given at least five (5) Days in advance with the
understanding that for the validity of the deliberations and decisions made in
that second meeting, there shall only be required the presence of at least three
(3) members. Decisions of the Board of Directors shall be taken by the favorable
vote of at least three (3) of its members, except in the case of any decision
implementing a decision of the Shareholders’ Meeting relating to any of the
matters listed in Article 16(II) (Qualified Majority) or proposals relating to
such matters, which

-17-



--------------------------------------------------------------------------------



 



shall require the favorable vote of at least four (4) members. The meetings of
the Board of Directors shall be recorded in minutes which shall be recorded in
the appropriate Book and signed by the attendees. The minutes of the Board of
Directors and all extracts therefrom must be certified by the Secretary or the
President of the Board of Directors or by the employees that it designates, and
they shall accurately reflect the decisions made in the Board of Directors’
meeting.
     Article 25. Powers of the Board of Directors. Except for those items
specifically reserved for the Shareholders’ Meeting, the Board of Directors
shall have the most ample powers of administration and disposition expressly
granted in this Charter and By-laws, including, without limitation, the
following:

(a)   Propose to the Shareholders’ Meeting the approval of the general budget
applicable to the following fiscal year of the Corporation, which general budget
should be consistent with the Business Plan incorporated as Annex I in the
Conversion Contract, and once approved, forward it to the National Budget Office
before September 30 of the year preceding the year in which the budget becomes
effective;   (b)   Present to the Shareholders’ Meeting an annual report
regarding the management of the Corporation;   (c)   Appoint and dismiss
personnel of the Corporation and, in addition, determine their compensation,
consistent with the provisions of this Charter and By-laws and the Conversion
Contract;   (d)   Make recommendations that it deems useful to the Shareholders’
Meeting regarding the maintenance of reserves and the utilization of surplus;

-18-



--------------------------------------------------------------------------------



 



(e)   Prepare for the Shareholders’ Meeting the proposals for annual dividend
distributions, advance payments and distribution of surplus, in accordance with
the policy contained in Article 32 of this Charter and By-laws;   (f)   Agree
upon the execution of contracts and actions necessary for the proper conduct of
the Corporation and its business, with the understanding that such contracts and
actions (i) shall be consistent with the work programs and budgets approved by
the Shareholders’ Meeting in accordance with this Charter and By-laws and with
the policies and procedures adopted by the Board of Directors, and (ii) in no
case may affect the position and authority of the Corporation as operator in the
Designated Areas;   (g)   Authorize the opening, movement and closing of bank
accounts, and designating the persons authorized to manage them;   (h)   Make,
accept, endorse and guarantee bank drafts and any other commercial instruments,
it being understood that such acts shall be consistent with the work programs
and budgets approved by the Shareholders’ Meeting in accordance with this
Charter and By-laws;   (i)   Supervise the implementation of the policies and
procedures necessary to carry forward the business of the Corporation in
accordance with the Conversion Contract; and   (j)   Carry out the resolutions
of the Shareholders’ Meetings.

     The Board of Directors can, within the limits it determines to be suitable
and reserving its rights, delegate to officers of the Corporation the powers set
forth in clauses (c), (f), (g), (h) and (i) of this Article 25.

-19-



--------------------------------------------------------------------------------



 



     Article 26. The General Manager and Other Management Personnel. The General
Manager shall be appointed and removed by the Shareholders’ Meeting. The General
Manager shall be in charge of the daily management of the business of the
Corporation and shall have the following powers and duties:

(a)   Execute and cause to be executed the agreements and resolutions of the
Shareholders’ Meeting and the Board of Directors;   (b)   Authorize with his
signature those documents or other materials to which he should attend pursuant
to resolutions of the Shareholders’ Meeting or the Board of Directors;   (c)  
Direct the payment of day-to-day expenses of the Corporation, giving regard to
the budget approved by the Shareholders’ Meeting;   (d)   Present every semester
to the Board of Directors a detailed account of the income, expenses and assets
of the Corporation, and a general report on the management;   (e)   Upon request
of the Board of Directors, inform the Board of Directors on any matter regarding
the Corporation or the management thereof;   (f)   Direct and supervise on a
daily basis the accounting of the Corporation;   (g)   Ensure that the employees
of the Corporation carry out their duties, and request their dismissal of the
Board of Directors when justified or necessary, or carry out such dismissals
when such authority has been delegated to him; and   (h)   Implement the
policies and procedures for the operation of the Corporation and carry out any
other actions of disposition or management as may be expressly authorized by the
Board of Directors.

-20-



--------------------------------------------------------------------------------



 



     A percentage of management personnel of the Corporation equivalent to the
ownership percentage of the Class B shareholders of the Corporation shall be
nominated by the Class B shareholders. In addition to the General Manager, the
management of the Corporation shall be composed of first line executives that
shall occupy the positions of Technical and Operations Manager, Manager of Human
Resources, Manager of External Affairs, Purchasing Manager, Systems Manager,
Planning Manager, Manager of Administration and Finances, Legal Manager and
Manager of Safety, Health and Environment. The General Manager shall be
nominated by the Class A shareholder while the Technical and Operations Manager
shall be nominated by the Class B shareholder. The Corporation shall also have a
Manager of Prevention and Loss Control that shall be nominated by the Class A
shareholder. The management structure of the Corporation shall be reviewed
periodically by the shareholders for the purpose of assuring that it responds to
the objectives and purposes of the Corporation.
CHAPTER V
LEGAL REPRESENTATIVE
     Article 27. Legal Representative. The legal representation of the
Corporation shall be carried out by a Legal Representative who shall be a legal
professional. The Shareholders’ Meeting shall make the appointment for a period
of three (3) years and upon the expiration of such period, the Legal
Representative shall remain in such position until a successor takes office. The
Shareholders’ Meeting may also make consecutive extensions of the term of
office. In addition, the Shareholders’ Meeting may proceed at any time to remove
the Legal Representative. The Legal Representative

-21-



--------------------------------------------------------------------------------



 



shall attend Shareholders’ Meetings or meetings of the Board of Directors when
summoned, it being correspondent to him the legal representation of the
Corporation in administrative, judicial or legislative proceedings, that he
shall exercise exclusively, subject to Articles 16 and 25 of this Charter and
By-laws. The Legal Representative who shall exercise his functions during the
first statutory period is designated in Chapter XI of this Charter and By-laws.
CHAPTER VI
STATUTORY AUDITOR
     Article 28. Statutory Auditor. The Corporation shall have a principal
Statutory Auditor and a corresponding alternate who shall have the functions set
forth in the Commercial Code. Both shall serve terms of three (3) years in their
offices and their appointment or removal corresponds to the Shareholders’
Meeting. If not replaced upon expiration of the aforementioned term, the
officers governed by this Article shall continue to perform their duties with
all powers inherent to their office until the appointment of their respective
replacements. The principal Statutory Auditor and his alternate who shall
exercise their functions during the first statutory period are designated in
Chapter XI of this Charter and By-laws.
CHAPTER VII
BALANCE SHEET, CAPITAL,
RESERVES, EARNINGS AND DIVIDEND DISTRIBUTION
     Article 29. Fiscal Year of the Corporation. The Corporation’s fiscal year
shall commence on January 1 and end on December 31 of each year. However, the
first fiscal year shall commence on the date of registration of this Charter and
By-laws and will end on December 31, 2007. At the end of each fiscal year, the
inventory and

-22-



--------------------------------------------------------------------------------



 



financial statements shall be prepared in accordance with the provisions of the
Commercial Code and accounting principles generally accepted in the Republic.
The Shareholders’ Meeting may consider and approve by qualified majority such
financial statements for shorter periods as may be presented by the Board of
Directors.
     Article 30. Corporate Reserves. Five percent (5%) of the Corporation’s net
earnings from the general balance sheet and profit and loss statement approved
in accordance with Article 16, shall be set aside annually for the purpose of
creating a legal reserve fund until such fund is equal to ten percent (10%) of
the total contributed capital.
     Article 31. Additional Reserves. In addition to contributed capital and
established reserve funds, or any other capital accounts that may exist in
accordance with the law or generally accepted accounting principles, the
Corporation may create, with the prior consent of the Shareholders’ Meeting in
accordance with Article 16(II) of this Charter and By-laws, additional capital
reserve accounts. The amounts in such accounts may not be reduced or distributed
in any way except with the consent of the Shareholders’ Meeting. The capital
reserve accounts shall be considered a diminution of the losses, if any, for the
determination of a diminution of the contributed capital as established in
Article 264 of the Commercial Code.
     Article 32. Dividends and Other Distributions. Subject to Article 1.6(A) of
the Conversion Contract, dividends and other distributions set forth in this
Article 32 shall be paid pro rata among the number of issued shares,
independently of their Class. The Corporation’s dividend policy, once the
requirements for the reserve funds mentioned in Article 30, its investment plans
and its financial, fiscal and other

-23-



--------------------------------------------------------------------------------



 



obligations are satisfied, shall consist of an annual payment in cash of the
maximum amount of dividends that is feasible, avoiding the unnecessary retention
of funds. The policy of the Corporation regarding distributions shall also
contemplate the advance payment of dividends (loans to shareholders), reductions
in capital and distributions of surplus (which may not be distributed as
dividends), to the extent that the Board of Directors considers feasible and
prudent given the financial condition and projections of the Corporation, in
order to pay to the shareholders retained funds which are not required for the
purposes set forth above. The Board of Directors shall consider the possibility
of making such distributions at least quarterly. All payments of dividends,
advances, reductions in capital or distributions of surplus in accordance with
this Article, shall be made by the Corporation to each shareholder registered as
such at the moment of the declaration or approval of such action by transfer of
immediately available funds within five (5) Days after the date of such
declaration or approval. All payments to shareholders in accordance with this
Article 32 shall be made in United States of America dollars from accounts
maintained by the Corporation abroad. The right to receive the payment shall
arise at the moment in which the Shareholders’ Meeting approves it. In no event
shall distributions be made to the shareholders if the Corporation does not have
available funds to make such payment.
CHAPTER VIII
LIQUIDATION OF THE CORPORATION
     Article 33. Liquidation. Except as otherwise provided by law, liquidation
of the Corporation shall be effected by one (1) liquidator appointed by the
Shareholders’ Meeting that may have approved the liquidation. In the
liquidation, all of the

-24-



--------------------------------------------------------------------------------



 



Corporation’s assets of whatever nature, whether tangible or intangible, real or
personal, shall be transferred only to the owners of the Class A shares, except
for cash not reserved for the payment of expenses or other obligations, which
shall be distributed to the shareholders in proportion to their shareholdings in
the Corporation.
CHAPTER IX
Audit and Access to Information
     Article 34. Shareholders’ Audit Right and Access to Information of the
Corporation. Any shareholder shall have the right to have an independent auditor
verify the accounting and financial books of the Corporation, for which purpose
it shall give written notice to the Corporation at least thirty (30) Days in
advance. During the course of such audits, which shall not interfere with the
normal carrying out of activities of the Corporation, the Corporation shall
offer to the auditors designated by the shareholder reasonable access to its
facilities during working hours. The cost of such audits shall be assumed by the
shareholder that requests them. In addition to the foregoing, the shareholders
shall have complete access to all information related to the business of the
Corporation. The Corporation will report periodically to all the Class A and
Class B shareholders the financial, tax, health, safety and environmental, and
other types of information necessary to enable them to prepare their reports and
accounts in accordance with regulations applicable to them.
CHAPTER X
MISCELLANEOUS
     Article 35. Approval of Amendments to this Charter and By-laws. Except as
provided under sections I(b) and II(b) of Article 16 of this Charter and
By-laws, any

-25-



--------------------------------------------------------------------------------



 



amendment to this Charter and By-laws in order to be valid shall be approved by
the Ministry of Energy and Petroleum and, in case of an amendment to Article 16,
by the National Assembly.
     Article 36. Matters not Provided for Herein. All matters not provided for
in this Charter and By-laws shall be governed by the laws of the Bolivarian
Republic of Venezuela. Except for what is established in the applicable laws and
regulations of Public Law (Derecho Público), the Corporation shall be governed
by the laws and regulations of Private Law (Derecho Privado), including, among
the latter, the provisions of the Commercial Code that are applicable.
CHAPTER XI
TRANSITORY PROVISIONS
FIRST: The following persons are designated to carry out the duties of member of
the Board of Directors, President of the Board of Directors, Statutory Auditor
and Legal Representative, both as principal and alternate, which persons shall
exercise their functions during the first statutory period until the
Shareholders’ Meeting shall appoint their successors:

         
 
  -C.I.   - President
 
       
 
       
 
  -C.I.   - Director (Principal)
 
       
 
       
 
  -C.I.   - Director (Principal)
 
       
 
        José María Rivas , -C.I. [           ]   - Director (Principal)
 
        Karl L. Nesselrode, American Passport No. [           ]   - Director
(Principal)
 
       
 
  -C.I.   - Director (Alternate)
 
       
 
       
 
  -C.I.   - Director (Alternate)
 
       

-26-



--------------------------------------------------------------------------------



 



         
 
  -C.I.   - Director (Alternate)
 
       
 
        Steven W. Tholen, American Passport No. [           ]   - Director
(Alternate)
 
        Kurt Nelson, American Passport No. [            ]   - Director
(Alternate)
 
       
 
  -C.I.   - Statutory Auditor
 
       
 
       
 
  -C.I. - Statutory Auditor (Alternate)
 
       
 
       
 
  -C.I.   - Legal Representative
 
       

SECOND: We hereby authorize                     , Venezuelan and holder of
identity card number                     , to make the presentation of the
Corporation before the Commercial Registry of Judicial Inscription of the
Capital District and the State of Miranda, as well as the publication of this
document, so as to comply with the provisions of the Commercial Code of
Venezuela.
Caracas, on the date of presentation.

            CORPORACIÓN VENEZOLANA DEL PETRÓLEO, S.A.
    By:                        

            HNR FINANCE, B.V.
      By:                        

-27-



--------------------------------------------------------------------------------



 



ANNEX F
FORM OF TRANSFER DECREE





--------------------------------------------------------------------------------



 



ANNEX F
TRANSFER DECREE PROJECT
BOLIVARIAN REPUBLIC OF VENEZUELA
Decree No.                      of                      2007
TRANSFER DECREE
HUGO CHÁVEZ FRÍAS
PRESIDENT OF THE BOLIVARIAN REPUBLIC OF VENEZUELA
     Exercising the powers conferred by Article 156, Paragraph 16 and
Article 236, Paragraphs 2 and 24, all of the Constitución de la República
Bolivariana de Venezuela; Articles 100 and 101 of the Ley Orgánica de la
Administración Pública; and Articles 24 and 37 of the Ley Orgánica de
Hidrocarburos,
     In Council of Ministers,
WHEREAS
     That the Ley Orgánica de Hidrocarburos, sets forth that hydrocarbon primary
activities may be directly carried out by the State, either through the National
Executive or through companies which it exclusively owns; or through companies
in which it holds control of its decisions for having an interest greater than
50% of the capital stock, stating for this purpose that companies engaged in the
performance of primary activities shall be operating companies,

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
UNOFFICIAL TRANSLATION
02/27/07
WHEREAS
     That the company Harvest Vinccler, S.C.A. or any of its subsidiaries, have
been directly chosen by the Ministry of Energy and Petroleum to become minority
partners in the joint venture with Petrodelta, S.A. prior approval by the
Council of Ministers in accordance with Article 37 of the Ley Orgánica de
Hidrocarburos, and that the National Assembly has approved the incorporation of
the corresponding mixed company on May 4 and July 6, 2006, in compliance with
the provisions in Article 33 of the Ley Orgánica de Hidrocarburos,
WHEREAS
     That Article 24 of the referred Ley Orgánica de Hidrocarburos sets forth
the authority of this Office to transfer by decree to the operating companies
the right to carry out primary activities and also to revoke such rights when
the operators do not fulfill their obligations in such a way as to prevent
achieving the purpose for which such rights were transferred,
WHEREAS
     That the State, as exclusive owner of the hydrocarbons, which are
depletable and non-renewable resources, has the sovereign right to regulate
production and to decide on the forms of exploitation that are most convenient
for the national interests, the social and endogenous development and for the
protection of the environment and the maintenance of the existing ecological
balance,
WHEREAS
     That it is necessary to demand from the operating companies their active
cooperation in the tasks of technological experimentation, research and
development, and, in addition, that the activities carried out by operating
companies should contribute to the integral development of the country and its
workers by giving the most strict compliance to the guidelines and rules on
which the Rule of Law (Estado Social de Derecho) is based,

-2-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
UNOFFICIAL TRANSLATION
02/27/07
DECREES
     The transfer of the right to carry out primary activities and the
determination of the Areas
     Article 1. The right to carry out the primary activities provided in
Article 9 of the Ley Orgánica de Hidrocarburos is hereby transferred to
Petrodelta, S.A., subject to the conditions set forth in the Acuerdo issued by
the National Assembly on May 4, 2006 and published in the Official Gazette of
the Bolivarian Republic of Venezuela on May 5, 2006, reprinted in the Official
Gazette of the Republic N° 38.474 dated July 7, 2006, as a result of a clerical
error and amended by the Acuerdo published in the Official Gazette No. 38.706 of
June 15, 2007, in this Decree and in the Venezuelan legal framework.
Consequently, Petrodelta, S.A., shall carry out primary exploration activities
in search of hydrocarbon reservoirs, their extraction in their natural state,
initial gathering, transportation and storage in the geographical areas
designated by the Ministry of Energy and Petroleum in accordance with the
provisions of Article 23 of the abovementioned Law governing this matter,
through Resolution Nº 174, published in the Official Gazette of the Republic Nº
38.467, dated June 27, 2006 and its partial amendments published in the Official
Gazette of the Republic No. 38.497 on August 10, 2006 and in the Official
Gazette of the Republic No. 38.757 dated August 29, 2007 (“Designated Areas”).
     Duration of the mixed company
     Article 2. Petrodelta, S.A. may carry out the abovementioned primary
activities during twenty (20) year from the date of publication of this Decree
in the Official Gazette of the Republic.
     Capacity as operator and exclusion of contracts dealing with primary
activities
     Article 3. Petrodelta, S.A., shall be the operator in the Designated Areas
and may, in accordance with the provisions of Article 25 of the Ley Orgánica de
Hidrocarburos, contract the specific petroleum services that may be necessary to
assist it with the performance of its activities, such as, for example, seismic,
drilling and maintenance services, it being understood that Petrodelta, S.A.,
may not enter into any contract or set of contracts by which it transfers,
either directly or indirectly, its function as operator.

-3-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
UNOFFICIAL TRANSLATION
02/27/07
     Payment of the royalty and taxes
     Article 4. Petrodelta, S.A., shall pay the Republic the royalty based on
the hydrocarbons volumes extracted from any reservoir and the taxes established
in the law. The royalty may be demanded by the National Executive either in kind
or in cash, in the modalities provided for in Articles 46 and 47 of the Ley
Orgánica de Hidrocarburos.
     Special advantages
     Article 5. Petrodelta, S.A., shall deliver to the Republic as “ventajas
especiales”: (a) a participation, in the form of an additional royalty of three
point thirty three percent (3.33%) of the volumes of hydrocarbons produced from
the Designated Areas and delivered to PDVSA Petróleo, S.A. (or to any other of
the companies referred to in Article 27 of the Ley Orgánica de Hidrocarburos
that PDVSA Petróleo, S.A. may designate), which shall be distributed as follows:
directly for the municipalities conforming the Designated Areas, two point
twenty two percent (2.22%), which shall replace the payments that will no longer
be received by such municipalities on account of municipal taxes, due to the
termination of the Operating Agreement, and one point eleven percent (1.11%) to
create a fund to finance endogenous development projects according to the
guidelines of the National Development Plan in the respective region; and (b) an
amount equal to the difference, if any, between (i) fifty percent (50%) of the
value of hydrocarbons produced in the Designated Areas and delivered to PDVSA
Petróleo, S.A. (or to any other of the companies referred to in Article 27 of
the Ley Orgánica de Hidrocarburos that PDVSA Petróleo, S.A. may designate)
during each calendar year (determined in accordance with the prices established
for such hydrocarbons in the contract for sale and purchase of hydrocarbons that
will be entered into between Petrodelta, S.A., and PDVSA Petróleo, S.A. or its
affiliate), and (ii) the sum of all payments made by Petrodelta, S.A., to the
Republic, in respect of the activities carried out by the Mixed Company during
such calendar year on account of applicable royalties on the hydrocarbons
produced (including the additional royalty described in clause (a) above),
income taxes, any other tax or levy calculated based on revenues (whether gross
or net), and the investments in endogenous development projects of one percent
(1%) of its profits before taxes required pursuant to Article Nine below. The
amount of the “ventaja especial” described in the preceding clause (b) above
shall be equal to zero (0) when the sum of the payments described in clause
(b)(ii) is equal to or greater than the amount calculated in accordance with
clause (b)(i). For purposes of the calculation indicated in (b)(ii) above, if
royalty is taken in kind, then the value of such royalty shall be equal to the
amount that would have been payable as royalty if the same had been payable in
cash. The “ventaja especial” described in clause (b) shall be paid on April 20
of each year, beginning on April 20, 2007, being it possible to use tax refund
certificates of Petrodelta, S.A., for purposes of such payment, in which case
such certificates shall be assigned in favor of the Republic. On or before each
payment date, Petrodelta, S.A., shall deliver to the Ministry of Energy and
Petroleum a written

-4-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
UNOFFICIAL TRANSLATION
02/27/07
report setting forth the calculation of the payment obligation for such “ventaja
especial.” The reimbursement of any amount for income taxes that was taken into
account in the calculation of any payment of such “ventaja especial” and that
had the effect of reducing the same, shall obligate Petrodelta, S.A., to pay to
the Republic the amount reimbursed to the extent of such reduction in the
payment of the respective “ventaja especial”, within thirty (30) consecutive
days following the reimbursement. In no event shall the Bolivarian Republic of
Venezuela reimburse any amounts paid on account of this “ventaja especial”, but
any amount which in relation to any calendar year has been paid by Petrodelta,
S.A., in excess of what would have been applicable computing any due adjustment
within the parameters of calculation here established, may be deducted by
Petrodelta, S.A., from the payment of this “ventaja especial” in subsequent
years.
     Authority to revoke of the executive
     Article 6. The National Executive may revoke the rights transferred through
this Decree, as well as any other rights that may have been transferred, such as
the property right or other rights on real or personal property of the
Republic’s private domain, if Petrodelta, S.A., does not fulfill the obligations
set forth in the Ley Orgánica de Hidrocarburos, the Acuerdo of the National
Assembly and this Decree, in such a way as to prevent achieving the purpose for
which such rights were transferred, as provided in Article 24 of the law
regulating the hydrocarbons activity.
     Property of the information collected
     Article 7. All the geological, geophysical and any other technical
information related to the primary activities carried out within the Designated
Areas shall be the property of the Republic as of the time in which it is
obtained and Petrodelta, S.A., shall only have the right to use it in order to
carry out the transferred activities. If for any reason the right to perform
primary activities is extinguished, Petrodelta, S.A., shall deliver to the
Ministry of Energy and Petroleum the originals comprising the information.
     Conservation measures
     Article 8. Petrodelta, S.A., should plan and carry out all the steps
necessary to restore the Designated Areas and any other geographical area
affected by the activities of Petrodelta, S.A, to the condition it had on the
date of this Decree. Similarly, unless otherwise instructed by the Ministry of
Energy and Petroleum and the Ministry of the Environment and the Natural
Resources, before completion of the period established in this Decree,
Petrodelta, S.A., shall remove and dispose of the contaminants resulting from
the primary activities, in compliance with the procedures and quality standards
required by the el Ministry of the Environment and the Natural Resources and,
lacking them, by those generally accepted scientifically and technically and the
standards of the oil industry for such activities.

-5-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
UNOFFICIAL TRANSLATION
02/27/07
     Social and Endogenous Development
     Article 9. Petrodelta, S.A., shall prepare and carry out an endogenous
development policy based on the principles of cultural and biological diversity
preservation, the minimization of adverse environmental impacts and the social
responsibility expressed in the National Development Plan. Moreover, based on
the abovementioned policy, Petrodelta, S.A., shall prepare and implement a
social investment plan aimed at developing improvement programs, which shall be
submitted to the National Executive for approval. Petrodelta, S.A. shall, within
any calendar year, invest in such programs a sum equal to one per cent (1%) of
its profits in the previous calendar year before taxes in accordance with its
duly audited financial statements, it being understood that, with regard to the
investment corresponding to the first calendar year, such sum shall be
calculated based on the profits that Petrodelta, S.A., expects to obtain during
such period.
     Duty to maintain the facilities and reversion
     Article 10. Petrodelta, S.A., shall maintain in good condition the land
lots and permanent works, including the facilities, accessories and equipment
that are an integral part of them, and any other assets acquired for the
performance of such activities, irrespective of their nature or their
acquisition title, which shall be delivered to the Republic free of liens and
without any indemnity upon extinguishment, for whatsoever reason, of the rights
granted in order to guarantee the possibility of continuing with the activities,
if this were the case, or their cessation with the less economic and
environmental damage possible.
     No guarantee of exploitable substances or obligation to redress
     Article 11. The Republic does not guarantee the existence of substances
within the Designated Areas, nor does the Republic undertake its redress. The
performance of the activities shall be at full risk of those performing them
with regard to the existence of such substances.
     Applicable jurisdiction
     Article 12. The conflicts and controversies arising from the non-compliance
of the conditions, guidelines, procedures and proceedings constituting the
object of this Decree or arising therefrom, shall be resolved in accordance with
the legislation of the Republic and before its jurisdictional bodies.
HUGO CHAVEZ FRIAS

-6-



--------------------------------------------------------------------------------



 



ANNEX G
ASSETS AND CONTRACTS TO BE
TRANSFERRED BY HARVEST VINCCLER AND HNR
FINANCE

 



--------------------------------------------------------------------------------



 



ANNEX G
ASSETS AND CONTRACTS TO
BE TRANSFERRED BY HARVEST VINCCLER AND HNR FINANCE
[Note: The list of assets and contracts of Harvest Vinccler and HNR Finance that
will constitute this Annex shall be determined in each case in accordance with
Article 1.4(B) of the Conversion Contract.]

 



--------------------------------------------------------------------------------



 



ANNEX H
ASSETS TO BE
TRANSFERRED BY PPSA

 



--------------------------------------------------------------------------------



 



ANNEX H
ASSETS TO BE TRANSFERRED BY PPSA
[Note: The list of assets that shall be transferred by PPSA that will constitute
this Annex shall be determined in each case by the Decree of the National
Executive that will transfer them to the MC.]

 



--------------------------------------------------------------------------------



 



ANNEX I
BUSINESS PLAN

 



--------------------------------------------------------------------------------



 



ANNEX I
BUSINESS PLAN
[Note: To be determined in accordance with Article 1.7 of the Conversion
Contract.]
The following is the initial Business Plan, which may be modified in accordance
with the provisions of Article 1.7 of the Conversion Contract. In case of
conflict between the Business Plan (or any revision thereof) and the other
provisions of the Conversion Contract or the Charter and By-laws of the Mixed
Company, the latter shall prevail.

 



--------------------------------------------------------------------------------



 



ANNEX J
POLICIES AND PROCEDURES
OF THE MIXED COMPANY

 



--------------------------------------------------------------------------------



 



ANNEX J
POLICIES AND PROCEDURES
OF THE MIXED COMPANY
     The Parties are still reviewing the specific policies and procedures to be
followed by the Mixed Company, which will be discussed in the first Shareholder
Meetings. Pending the adoption of such policies and procedures, the Mixed
Company will follow PDVSA’s policies and procedures (a copy of which has been
sent to the Class B Shareholder) subject to adjustments in accordance with the
terms and conditions established in Article 1.9 of the Conversion Contract and
the Charter and By-laws of the Mixed Company.
In case of conflict between the policies and procedures adopted (or any
adjustment thereof) and the other provisions of the Conversion Contract or the
Charter and By-laws of the Mixed Company, the latter shall prevail.

 



--------------------------------------------------------------------------------



 



ANNEX K
FORM OF CONTRACT FOR SALE AND PURCHASE
OF HYDROCARBONS

 



--------------------------------------------------------------------------------



 



ANNEX K
FORM OF CONTRACT FOR SALE AND
PURCHASE OF HYDROCARBONS
between
PETRODELTA, S.A.
and
PDVSA PETRÓLEO, S.A.
                     , 2007

 



--------------------------------------------------------------------------------



 



INDEX

              Page No.
WHEREAS
    1  
FIRST. PURPOSE
    2  
SECOND. QUANTITY AND QUALITY
    2  
THIRD. TITLE AND CUSTODY
    3  
FOURTH. CALCULATION OF PAYMENTS
    3  
FIFTH. INVOICES AND DATE OF PAYMENT
    3  
SIXTH. ADJUSTMENTS
    4  
SEVENTH. PENALTY INTEREST
    4  
EIGHTH. ASSIGNMENT
    4  
NINTH. FORCE MAJEURE
    4  
TENTH. LIMITATION OF LIABILITY
    5  
ELEVENTH. TERM
    5  
TWELFTH. REPRESENTATIONS OF THE PARTIES
    5  
THIRTEENTH. NOTICES
    6  
FOURTEENTH. AMENDMENTS AND WAIVERS
    6  
FIFTEENTH. APPLICABLE LAW AND JURISDICTION
    6  
SIXTEENTH. ENTIRE AGREEMENT
    7  
SEVENTEENTH. HEADINGS AND REFERENCES
    7  
EIGHTEENTH. LANGUAGE
    7  
NINETEENTH. COUNTERPARTS
    7  

 



--------------------------------------------------------------------------------



 



FORM OF CONTRACT FOR SALE AND PURCHASE
OF HYDROCARBONS
     This Contract for sale and purchase of natural hydrocarbons (the
“Contract”) is entered into on the ___, 2007, between Petrodelta, S.A. (the
“Mixed Company”), a corporation established in accordance with the laws of the
Bolivarian Republic of Venezuela (the “Republic”), represented herein by
                                        , as one party, and PDVSA Petróleo, S.A.
(“PPSA”), a corporation established in accordance with the laws of the Republic,
represented herein by                                         , as the other
party (hereinafter, the Mixed Company and PPSA shall be referred to collectively
as the “Parties” and individually as a “Party”).
WHEREAS
     The Mixed Company shall carry out activities of exploration, extraction,
gathering, transportation and initial storage of hydrocarbons (the “Primary
Activities”) in the areas designated by the Ministry of Energy and Petroleum
(the “Ministry”) pursuant to Resolution No. 174, published in the Official
Gazette of the Republic No. 38.467, dated June 27, 2006 and its partial
amendments published in the Official Gazette of the Republic No. 38.497 dated
August 10, 2006 and in the Official Gazette of the Republic No. 38.757 dated
August 29, 2007 (the “Designated Areas”), in accordance with the Transfer Decree
published in the Official Gazette of the Republic No.                     ,
dated                     , 2007, issued by the National Executive in accordance
with the Ley Orgánica de Hidrocarburos, published in the Official Gazette of the
Republic No. 37.323 and its amendments (the “Organic Hydrocarbons Law);
     In accordance with the Acuerdo of the National Assembly approving the
formation of the Mixed Company and the terms and conditions that will govern the
conduct of the Primary Activities by the Mixed Company, published in the
Official Gazette of the Republic No. 38.430 on May 5, 2006 and reprinted in the
Official Gazette of the Republic N° 38.474 dated July 7, 2006, as a result of a
clerical error, and subsequently amended by the Acuerdo published in the
Official Gazette of the Republic N° 38.706 of June 15, 2007, the Mixed Company
is obligated to sell all of the hydrocarbons produced by it and not used in its
operations in the Designated Areas (except for the hydrocarbons corresponding to
the payment of the royalty in kind, if applicable, and the associated natural
gas which PPSA has not accepted to receive) to PPSA or another entity owned
exclusively by the State; and

-1-



--------------------------------------------------------------------------------



 



     PPSA, in its character as a company exclusively owned by the State,
presently receives, treats and commercializes the hydrocarbons produced in the
Designated Areas, and desires to continue to do so.
NOW, THEREFORE, the Parties hereby agree as follows:
ARTICLES
FIRST
PURPOSE
     In accordance with the terms and conditions set forth in this Contract, the
Mixed Company agrees to sell and deliver to PPSA, and PPSA agrees to purchase
and receive from the Mixed Company, the crude oil and associated natural gas
that the Mixed Company produces from the Designated Areas and does not use in
the conduct of its Primary Activities or for the payment of royalties that the
National Executive has decided to receive in kind (the “Hydrocarbons”).
SECOND
QUANTITY AND QUALITY
     Within the first twenty (20) calendar days (hereinafter “Days”) of each
calendar month (hereinafter “Month”), the Mixed Company shall inform PPSA of the
volume of Hydrocarbons it estimates to deliver to PPSA the following Month. The
delivery points for the Hydrocarbons shall be the fiscalization points
established by the Ministry (the “Delivery Points”), and the conditions of
delivery, the volume and quality (API grades and sulfur content) of the
Hydrocarbons actually delivered, shall be determined in accordance with the
royalty Resolution issued by the Ministry in effect at the time of delivery.
Each Party and each shareholder of the Mixed Company shall have the right to
request tests of the meters in place at the Delivery Points by an independent
expert, and to witness such tests and receive the test results.
THIRD
TITLE AND CUSTODY
     The Mixed Company shall assume the risk of loss or contamination of the
Hydrocarbons until the receipt of such Hydrocarbons by PPSA at the Delivery
Points, where the title and custody of the Hydrocarbons shall be deemed
transferred to PPSA. All costs incurred by PPSA at or downstream of such
Delivery Points, including, among others, costs of receiving, transportation,
treatment, processing and commercialization of the Hydrocarbons, shall be the
exclusive responsibility of PPSA.

-2-



--------------------------------------------------------------------------------



 



FOURTH
CALCULATION OF PAYMENTS
     PPSA shall pay to the Mixed Company the amounts calculated in accordance
with Annex A for the volumes of Hydrocarbons delivered in accordance with this
Contract in any Month, net of volumes corresponding to royalty which the
National Executive decides to receive in kind.
FIFTH
INVOICES AND DATE OF PAYMENT
     Within the first fifteen (15) Days of each Month, the Mixed Company shall
send to PPSA an invoice setting forth, in relation to the immediately preceding
Month: (i) the volume of each type of Hydrocarbons delivered to PPSA net of the
volumes corresponding to royalty which the National Executive decides to receive
in kind; (ii) the detailed calculations of the payment in Bolívares owed for the
methane gas delivered and the payment in United States of America dollars owed
for the crude oil and natural gas liquids delivered, determined in accordance
with Annex A; and (iii) the total amounts that PPSA must pay to the Mixed
Company for the Hydrocarbons delivered, net of the volumes corresponding to
royalties which the National Executive decides to receive in kind, in accordance
with this Contract during the prior Month. The payments owed in accordance with
each invoice shall be effected on the last Day of the second Month following the
Month in which the Hydrocarbons covered by such invoice were delivered. PPSA
shall make payment of each invoice by wire transfer, in United States of America
dollars in the case of payment for crude oil and natural gas liquids delivered,
and in Bolivars in the case of payment for methane gas delivered, in immediately
available funds, without any set-off or discount, to the bank accounts that the
Mixed Company indicates in writing.
SIXTH
ADJUSTMENTS
     Upon reaching a definitive resolution of any adjustment resulting from
errors in the determination of the quantity or quality (API grades or sulfur
content) of the delivered Hydrocarbons, or in the calculation of the payments
owed, the creditor Party resulting from the adjustment shall send to the other
Party an invoice with details of the cause and amount of the adjustment and
indicating the bank account for payment of the invoice, and the other Party
shall, within fifteen (15) Days following the receipt of such invoice, pay the
adjustment by means of an electronic transfer of United States of America
dollars in immediately available funds to such account.

-3-



--------------------------------------------------------------------------------



 



SEVENTH
PENALTY INTEREST
     For any period of delay in making payments owed in accordance with this
Contract, the Party that incurs such delay shall pay to the other Party interest
on the amount owed and not paid, at an annual rate equal to LIBOR plus four
(4) percentage points. For the purposes of this Contract, LIBOR means, for each
consecutive period of thirty (30) Days, the London Inter-Bank Offering Rate for
a Month as indicated in the Telerate page 3750 at 11:00 a.m. (London Time) on
the first Day of the applicable period or, if commercial banks are not open for
international operations in London on such Day, the rate on the next Day on
which commercial banks in London are open for international operations.
EIGHTH
ASSIGNMENT
     Neither Party may assign or transfer this Contract or any of the rights or
obligations hereunder, without the prior written consent of the other Party.
Notwithstanding the foregoing, PPSA can assign its rights and obligations under
this Contract to any other of the entities referred to in Article 27 of the
Organic Hydrocarbons Law, and the Mixed Company can assign its rights for
receipt of payment derived from the sale of Hydrocarbons under this Contract.
NINTH
FORCE MAJEURE
     Neither Party shall be liable to the other Party for losses or damages
resulting from interruptions, reductions or delays in the delivery or receipt of
Hydrocarbons caused by events of force majeure. The following, among others,
shall be considered force majeure events: natural disasters; wars, blockades,
sabotage or other similar hostilities; labor conflicts; interruptions in
electricity service; accidents or other problems with equipment or installations
for production, processing, delivery, receipt or transportation of Hydrocarbons;
and governmental acts. The Party that believes that it has been affected by an
event of force majeure shall notify the other Party as soon as possible of the
occurrence, duration and effect of the event in question, as well as its
termination. No event of force majeure shall excuse the failure to pay any
amount due in accordance with this Contract by either of the Parties.

-4-



--------------------------------------------------------------------------------



 



TENTH
LIMITATION OF LIABILITY
     Neither Party shall be responsible to the other for indirect or incidental
damages of any kind resulting from the breach of this Contract.
ELEVENTH
TERM
     The term of this Contract shall be from the date it is executed until the
date on which the right of the Mixed Company to carry out the Primary Activities
in the Designated Areas expires or is revoked in accordance with its terms and
the Mixed Company has been paid for all of the Hydrocarbons delivered in
accordance with this Contract.
TWELFTH
REPRESENTATIONS OF THE PARTIES
     Each Party acknowledges that the other Party is entering into this Contract
in its own name and in its capacity as a legal entity empowered to contract on
is own behalf. In addition, each Party represents and warrants to the other
Party that: (i) it has full legal authority to execute and perform this
Contract; (ii) it has complied with all corporate and other actions required for
it to execute and perform this Contract; (iii) it has obtained all governmental
and other authorizations required for the execution and performance of this
Contract; (iv) this Contract constitutes a legal, valid and binding obligation
of such Party, enforceable against such Party in accordance with its terms; and
(v) neither it nor any of it affiliates, contractors or subcontractors or their
affiliates, and no employee, agent or representative of any of the foregoing,
directly or indirectly, has offered, promised, authorized, paid or delivered
money or anything of value to any official or employee of any government or
public national or international organization or political party, any official
or employee thereof or any candidate for public office to influence his or her
action or decision, or to gain any undue advantage, in connection with this
Contract or any of the activities that are carried out in accordance with this
Contract.
THIRTEENTH
NOTICES
     All notices and other communications between the Parties shall be in
writing and shall be deemed effective upon receipt by the intended recipient at
the following addresses, or at any other address timely indicated by either of
the Parties in writing to the other:

-5-



--------------------------------------------------------------------------------



 



To the Mixed Company:
To PPSA:
or at such other address as either Party may indicate to the other in writing,
with at least ten (10) Days’ prior notice, in accordance with the terms of this
Article.
FOURTEENTH
AMENDMENTS AND WAIVERS
     This Contract may not be amended without the prior written consent of both
Parties. Any waiver of rights conferred by this Contract must be in writing and
signed by the authorized representatives of the Party that is waiving such
rights.
FIFTEENTH
APPLICABLE LAW AND JURISDICTION
     This Contract shall be governed by and interpreted in accordance with the
laws of the Republic. Any dispute or controversy that may arise from or in
connection with this Contract shall be submitted exclusively to the courts of
the Republic having jurisdiction. Before initiating any litigation, the Parties
shall in good faith and within the framework of the Organic Hydrocarbons Law,
explore the possibility of utilizing mechanisms to amicably resolve
controversies of any nature that my arise, including, for technical matters, the
possible request of opinions of independent experts appointed by mutual
agreement. In case that it is decided to use such mechanisms, there shall be a
written record of the contents of such agreement.
SIXTEENTH
ENTIRE AGREEMENT
     This Contract represents the entire agreement of the Parties regarding the
subject matter hereof. The Annexes of this Contract are an integral part hereof.

-6-



--------------------------------------------------------------------------------



 



SEVENTEENTH
HEADINGS AND REFERENCES
     The headings of the Articles of this Contract are included solely for
convenience and shall not be considered in the interpretation of this Contract.
All references herein to Articles and Annexes shall be considered references to
Articles and Annexes of this Contract.
EIGHTEENTH
LANGUAGE
     This Contract is entered into in the Spanish language, which is the
language by which it should be interpreted. Any translation that is made shall
not be considered for purposes of the interpretation hereof.
NINETEENTH
COUNTERPARTS
     This Contract is executed in four counterparts, with one meaning and
effect, each of which shall be considered an original.
     This Contract has been executed in the City of Caracas, Bolivarian Republic
of Venezuela, on the ___ day of                     , 2007.

                  PETRODELTA, S. A.,    
 
  By:        
 
     
 
   

                  PDVSA PETRÓLEO, S.A.    
 
  By:        
 
     
 
   

-7-



--------------------------------------------------------------------------------



 



ANNEX A
CALCULATION OF PAYMENTS
Payments to the Mixed Company by PPSA for the volumes of Hydrocarbons delivered
in any Month under this Contract, net of any volume corresponding to royalties
that the National Executive may decide to receive in kind, shall be calculated
in accordance with the formulas set forth below in numerals (1) and (2) of this
Annex A.
(1) Calculation of Payment for Crude Oil Delivered.
PPC = VPC * (PRG * FPG + PRC * FPC + PRE * FPE + PRA * FPA)
Where:

         
PPC
  =   Payment for crude oil delivered by the Mixed Company to PPSA during the
Month in question (US$).
 
       
VPC
  =   Volume of crude oil delivered by the Mixed Company to PPSA during the
Month in question, net of any volume corresponding to royalties that the
National Executive decides to receive in kind (barrels).
 
       
PRG
  =   Reference price for Merey 16 crude oil destined for the Gulf of Mexico
during the Month in question (US$/barrel), determined pursuant to the following
formula:
 
       
 
      PRG = 0.60 * (WTS + FO3) - 0.20 * WTI + AGA - ACC + K
 
       
 
      Where:

             
 
  WTS   =   Average of the daily high and low spot prices during the Month in
question of West Texas Sour crude oil delivered in Midland, Texas, as reported
in Platts Oilgram Price Report (US$/barrel).
 
           
 
  FO3   =   Average of the daily high and low spot prices during the Month in
question of fuel oil with a 3% sulfur content in the Gulf of Mexico (No. 6 Fuel
Oil, 3% S, Waterborne, USGC), as reported in Platts Oilgram Price Report
(US$/TM), expressed in US$/Barrel using a conversion factor of 6,35 barrels/TM.
 
           
 
  WTI   =   Average of the daily high and low spot prices during the Month in
question of West Texas Intermediate crude oil

 



--------------------------------------------------------------------------------



 



             
 
          delivered in Cushing, Oklahoma, as reported in Platts Oilgram Price
Report (US$/barrel).
 
           
 
  AGA   =   Sum of the adjustments for variations of gravity and sulfur content
of the crude oil delivered from the standard of Merey 16 crude oil (16.5º API;
2.5% sulfur) during the Month in question, which values shall be published
monthly by the Ministry, for all crude oils destined to the Gulf of Mexico for
which Merey 16 is the reference crude oil (US$/barrel). These adjustments are
intended to reflect the values of such variations in gravity and sulfur content
in the Gulf of Mexico during the Month in question.
 
           
 
  ACC   =   Adjustments for commercialization costs, during the Month in
question, consisting of the sum of (a) US$0.00125 per barrel and kilometer,
indexed in accordance with the United States of America consumer price index
from April 1st, 2006 and multiplied by the distance in kilometers between the
delivery point and the shipping port, plus (b) an amount equivalent to the fee
set forth by the Institute of Channeling for the use of channeling works in Lake
Maracaibo and in the Gulf of Venezuela during the applicable Month, which on the
date of this Contract is equivalent to US$0,1972 per transported barrel, plus
(c) US$______ per barrel, indexed in accordance with the United States of
America consumer price index from April 1st, 2006, on account of other handling
costs of crude oil between delivery and shipping, plus (d) US$0.05 per barrel,
indexed in accordance with the United States of America consumer price index
from April 1st, 2006, on account of commercialization fees, plus (e) any other
tax or duty applicable to the export of Merey 16 crude oil, denominated in
US$  per barrel.
 
           
 
  K =       Constant for Merey 16 crude oil in the Gulf of Mexico during the
Month in question, as published monthly by the Ministry, for all crude oils
destined to the Gulf of Mexico for which Merey 16 is the reference crude oil
(US$/barrel). This constant is intended to neutralize any distortions that may
occur given the reference prices for Merey 16 crude oil and the prevailing
market conditions for such crude oil in the Gulf of Mexico during the Month in
question (competition, refining and other factors that may affect demand and
supply).

         
FPG
  =   Weighting factor for the reference price of Merey 16 crude oil destined to
the Gulf of Mexico, which will be equal to 0.7097 for the year 2006. In
January 2007, and in January of each year thereafter, the Ministry will publish
the FPG for such year based on the proportion of exports of Merey

-2-



--------------------------------------------------------------------------------



 



         
 
      16 crude oil and related crude oils to the Gulf of Mexico during the prior
calendar year to the total exports of Merey 16 crude oil and related crude oils
during the prior calendar year, expressed in decimal form.
 
       
PRC
  =   Price reference for Merey 16 crude oil destined to the Caribbean during
the Month in question, determined in accordance with the formula for the
calculation of the reference price for the Merey 16 crude oil destined to the
Gulf of Mexico (PRG), except for the constant K, which shall be published
monthly by the Ministry for the Merey 16 crude oil destined to the Caribbean,
and which will reflect the difference in transportation costs as between the
Gulf of Mexico (Houston) and the Caribbean (Curacao) (US$/barrel).
 
       
FPC
  =   Weighting factor for the reference price of Merey 16 crude oil destined to
the Caribbean, which shall be equal to 0.2345 during 2006. In January 2007, and
in January of each year thereafter, the Ministry will publish the FPC for such
year based on its estimate of the proportion of exports of Merey 16 crude oil
and related crude oils to the Caribbean during the prior calendar year to the
total exports of Merey 16 crude oil and related crude oils during the prior
calendar year, expressed in decimal form.
 
       
PRE
  =   Reference price for Merey 16 crude oil destined to Europe during the Month
in question (US$/barrel), determined in accordance with the following formula.
 
       
 
      PRE = 0.75 * (BRD + FO3.5) – 0.50 * FRT + AGA - ACC + K
 
       
 
      Where:

             
 
  BRD   =   Average of the daily high and low spot prices during the Month in
question of the North Sea Dated Brent crude oil, delivered in Sullom Voe, U.K.,
as reported in Platts Oilgram Price Report (US$/barrel).
 
           
 
  FO3.5   =   Average of the daily high and low spot prices during the Month in
question of fuel oil CIF with a 3.5% sulfur content delivered in Rotterdam (Fuel
Oil, 3.5% S, CIF ARA), as reported in Platts Oilgram Price Report (US$/TM),
expressed in US$/Barrel using a conversion factor of 6,39 barrels/TM.
 
           
 
  FRT   =   Average of the daily high and low spot prices during the Month in
question of North Sea Forties crude oil delivered in Hound Point, U.K., as
reported in Platts Oilgram Price Report (US$/barrel).
 
           
 
  AGA   =   Sum of the adjustments for variations of gravity and sulfur content
of the crude oil delivered from the standard of Merey

-3-



--------------------------------------------------------------------------------



 



             
 
          16 crude oil (16.5º API; 2.5% sulfur) during the Month in question,
which values shall be published monthly by the Ministry, for all crude oils
destined to Europe for which Merey 16 is the reference crude oil (US$/barrel).
These adjustments are intended to reflect the values of such variations in
gravity and sulfur content in Europe during the Month in question.
 
           
 
  ACC   =   Shall have the same meaning as provided above in the definition of
the term ACC included in the formula for the price calculation of the Merey 16
crude oil destined to the Gulf of Mexico (PRG).
 
           
 
  K   =   The constant for the Merey 16 crude oil destined to Europe during the
Month in question, as published monthly by the Ministry, for all crude oils
destined to Europe for which Merey 16 is the reference crude oil (US$/barrel).
This constant is intended to neutralize any possible distortions that may occur
given the reference prices for Merey 16 crude oil and the prevailing market
conditions for such crude oil in Europe during the Month in question
(competition, refining and other factors that may affect demand and supply).

         
FPE
  =   Weighting factor for the reference price of Merey 16 crude oil destined to
Europe, which will be equal to 0.0250 during 2006. In January 2007, and in
January of each year thereafter, the Ministry will publish the FPE for such year
based on the proportion of exports of Merey 16 crude oil and related crude oils
to Europe during the prior calendar year to the total exports of Merey 16 crude
oil and related crude oils for the prior calendar year, expressed in decimal
form.
 
       
PRA
  =   Reference price for the Merey 16 crude oil destined to Asia during the
Month in question (US$/barrel), determined in accordance with the following
formula:
 
       
 
      PRA = 0.30 * DUB + 0.70 * FO2 + AGA - ACC + K
 
       
 
      Where:

                 
 
  DUB   =   Average of the daily high and low spot prices during the Month in
question for Dubai crude oil delivered in Fateh, Dubai, as reported in Platts
Oilgram Price Report (US$/barrel).
 
               
 
    ,2     =   Average of the daily high and low spot prices during the Month in
question for fuel oil 180 CST with a 2% sulfur

-4-



--------------------------------------------------------------------------------



 



                 
 
              content delivered in Singapore (Fuel Oil, 2% S, 180. Singapore),
as reported in Platts Oilgram Price Report (US$/TM), expressed in US$/Barrel
using a conversion factor of 6,5 barrels/TM.
 
               
 
  AGA   =   Sum of the adjustments for variations of gravity and sulfur content
of the crude oil delivered from the standard of Merey 16 crude oil (16.5º API;
2.5% sulfur) during the Month in question, which values shall be published
monthly by the Ministry, for all crude oils destined to Asia for which Merey 16
is the reference crude oil (US$/barrel). These adjustments are intended to
reflect the values of such variations in gravity and sulfur content in Asia
during the Month in question.
 
               
 
  ACC   =   Shall have the same meaning as provided above in the definition of
the term ACC included in the formula for the price calculation of the Merey 16
crude oil destined to the Gulf of Mexico (PRG).
 
               
 
  K       =   The constant for the Merey 16 crude oil destined to Asia during
the Month in question, as published monthly by the Ministry, for all crude oils
destined to Asia for which Merey 16 is the reference crude oil (US$/barrel).
This constant is intended to neutralize any distortions that may occur given the
reference prices for Merey 16 crude oil and the prevailing market conditions for
such crude oil in Asia during the Month in question (competition, refining and
other factors that may affect demand and supply).

         
FPA
  =   Weighting factor for the reference price of Merey 16 crude oil destined to
Asia, which will be equal to 0.0308 during 2006. In January of 2007, and in
January of each year thereafter, the Ministry will publish the FPA for such year
based on the proportion of exports of Merey 16 crude oil and related crude oils
to Asia during the prior calendar year to the total volume of exports of Merey
16 crude oil and related crude oils during the prior calendar year, expressed in
decimal form.

In the event that one of the Parties or any shareholder of the Mixed Company,
believes that due to changes in the markets or in the application of the
adjustment factors published by the Ministry, any formula included in this Annex
A no longer accurately reflects the export value to the market in question of
the crude oil delivered by the Mixed Company to PPSA, such Party or shareholder
may request a prospective adjustment to such formula. Once this request has been
made, the Parties and shareholders will meet as soon as possible to discuss in
good faith the necessity of the requested prospective adjustment and, if
appropriate, the specific amount of such adjustment.

-5-



--------------------------------------------------------------------------------



 



The intention of the Parties is that the formulas contained in this Annex A
should adequately reflect the long term export value to the relevant markets of
the crude oil delivered, in the understanding that no request for adjustment may
be based on disagreements regarding such value in the short term, or the use of
Merey 16 as the reference crude oil.
In case that the Platts Oilgram Price Report ceases to be published or is
otherwise unavailable, the Parties will agree on an alternate source of
information for the reference prices reported therein. If any such reference
price is not available in any alternate source of information, the Parties will
select a new reference price.
(2) Calculation of payment for Associated Natural Gas Delivered
PM = (PG / 0.6667) * TC * VG
Where:

         
PM
  =   Payment for the associated natural gas delivered by the Mixed Company to
PPSA during the Month in question (Bs.)
 
       
PG
  =   1.03 US$/MPCE (one United States dollar and three cents per each thousand
standard cubic feet)
 
       
TC
  =   Value of the United States dollar expressed in Bolívares, in accordance to
the official exchange rate published by the Central Bank of Venezuela for the
last Day of the Month in question.
 
       
VG
  =   Volume of associated natural gas delivered by the Mixed Company to PPSA
during the Month in question, net of the volume corresponding to any royalty
that the National Executive decides should be paid in kind (MPCE).

-6-